 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

HUEN ELECTRIC, INC.,

 

HUEN ELECTRIC NEW JERSEY INC.,

 

HUEN NEW YORK, INC.,

 

myr group INC., and

 

1891 Investment Company

 

 

 



 

Table of Contents

 



  Page     ARTICLE I DEFINITIONS 1     ARTICLE II SALE AND PURCHASE 15    
Section 2.1 Conveyance of Acquired Assets 15       Section 2.2 Excluded Assets
17       Section 2.3 Assumed Liabilities 18       Section 2.4 Excluded
Liabilities 19       Section 2.5 Purchase Price. 21       Section 2.6
Post-Closing Purchase Price Adjustment – Net Asset Amount 22       Section 2.7
Post-Closing Purchase Price Adjustment – Lookback Determination 23       Section
2.8 Margin Bonus Payment 24       Section 2.9 Escrow Account 26       Section
2.10 Withholding Rights 26       Section 2.11 Non-Assignable Contracts 26      
ARTICLE III CLOSING 27     Section 3.1 Closing 27       Section 3.2 Closing
Deliveries of the Sellers 27       Section 3.3 Closing Deliveries of the Buyer
Sub 30       ARTICLE IV REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE
SELLERS, BUSINESS AND ACQUIRED ASSETS 31     Section 4.1 Organization and
Qualification 31       Section 4.2 Capitalization 32       Section 4.3 No
Conflict 32       Section 4.4 Compliance with Laws; Licenses 33       Section
4.5 Financial Statements 33       Section 4.6 No Undisclosed Liabilities 34    
  Section 4.7 Books and Records and Accounts 34       Section 4.8 Trade
Receivable 34



   

 i 

 

 

Table of Contents

 

(continued)

 



    Page       Section 4.9 Sufficiency of Assets 34       Section 4.10 Absence
of Certain Developments 34       Section 4.11 Assets of the Business 35      
Section 4.12 Contracts 35       Section 4.13 Intellectual Property; No
Infringement 38       Section 4.14 Employee Benefit Plans 39       Section 4.15
Employment and Labor Matters 41       Section 4.16 Litigation 43       Section
4.17 Taxes 43       Section 4.18 Affiliate Transactions 45       Section 4.19
Real Property 45       Section 4.20 Environmental, Health and Safety Matters 46
      Section 4.21 Customers 47     Section 4.22 Bonding Obligations 47      
Section 4.23 Insurance 48       Section 4.24 Books and Records 48       Section
4.25 Disclosure 48       ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER
PARTIES 49     Section 5.1 Organization 49       Section 5.2 Authorization 49  
    Section 5.3 Binding Agreement 49       Section 5.4 No Conflict 49      
Section 5.5 Litigation 49       Section 5.6 Financial Representation 49      
ARTICLE VI COVENANTS 50     Section 6.1 Tax Matters 50       Section 6.2
Publicity 51



  



 ii 

 

 

Table of Contents

 

(continued)

 



    Page       Section 6.3 Confidentiality 51       Section 6.4 Warranty Claims
52       Section 6.5 Change of Name 52       Section 6.6 Insurance 52      
Section 6.7 Software Licenses 52       Section 6.8 Bonds 53       Section 6.9
Multiemployer Pension Plan Liability 53       Section 6.10 Collective Bargaining
53       ARTICLE VII INDEMNIFICATION 53     Section 7.1 Survival of Obligations
53       Section 7.2 Indemnification by the Sellers 54       Section 7.3
Indemnification by the Buyer Parties 55       Section 7.4 Procedures for
Indemnification 55       Section 7.5 Subrogation 57       Section 7.6 Exclusive
Remedy; Ancillary Documents 57       Section 7.7 Treatment of Indemnity Payments
57       Section 7.8 Third Party Recoveries 57       Section 7.9 No Windfalls 58
      Section 7.10 Materiality 58       Section 7.11 Waiver of Certain Damages
58       Section 7.12 Mitigation 58       Section 7.13 Basket 58       Section
7.14 Additional Limitations 58       Section 7.15 No Double Recovery 59      
Section 7.16 Net of Taxes 59       ARTICLE VIII MISCELLANEOUS 59     Section 8.1
Transaction Expenses 59       Section 8.2 Notices 59

 

 iii 

 

 

Table of Contents

 

(continued)

 



    Page       Section 8.3 Headings 60       Section 8.4 Severability 60      
Section 8.5 No Third Party Beneficiaries 61       Section 8.6 Waivers 61      
Section 8.7 Incorporation of Exhibits 61       Section 8.8 Specific Performance
61       Section 8.9 Counterparts 61       Section 8.10 Further Assurances 61  
    Section 8.11 Amendment; Successors and Assigns 61       Section 8.12 Entire
Agreement; Schedules 62       Section 8.13 Construction 62       Section 8.14
Governing Law 62       Section 8.15 Consent to Jurisdiction 63       Section
8.16 Sellers' Representatives 63       Section 8.17 Existing Employee Bonus Plan
63       Section 8.18 Employees and Benefit Matters 64       Section 8.19
Excluded Contracts 64

 



 iv 

 

  

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 2, 2018, is
by and among Huen Electric, Inc., an Illinois corporation (“Huen Illinois”),
Huen Electric New Jersey Inc., a New Jersey corporation (“Huen New Jersey”),
Huen New York, Inc., a New York corporation (“Huen New York” and, together with
Huen Illinois and Huen New Jersey, the “Sellers”), MYR Group Inc., a Delaware
corporation (the “Buyer”), and Buyer Sub (as defined below). The Sellers, the
Buyer and the Buyer Sub are collectively referred to herein as the “Parties” and
each, a “Party.”

 

PRELIMINARY STATEMENTS

 

A.       The Sellers (including through the ownership and operation of the
Acquired Assets) are engaged in the business of (i) designing and installing
commercial and industrial electrical systems including power distributions
systems, lighting systems, grounding systems, security systems, communications
systems, fire protection systems, power and communications systems, and
instrumentation and control systems, (ii) providing preconstruction, design
assist, value engineering services and design services, and (iii) performing
design-build projects (the “Business”).

 

B.       The Sellers desire to sell, assign, and transfer to the Buyer Sub, and
the Buyer Sub desires to purchase, the Acquired Assets from the Sellers; and the
Buyer Sub desires to assume only the Assumed Liabilities and no other
Liabilities.

 

C.       Concurrently with the execution of this Agreement, the Buyer Parties
are entering into restrictive covenant agreements with certain shareholders of
the Sellers (the “Restrictive Covenant Agreements”).

 

AGREEMENT

 

Intending to be legally bound, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

“Accounting Firm” has the meaning set forth in Section 2.6(a) as selected by
Buyer and consented-to by the Seller.

 

“Acquired Assets” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, with respect to any Person at any time, another Person,
directly or indirectly, through one or more intermediaries, controlled by, under
common control with or which controls, such Person. A Person “controls” another
Person if the controlling Person may (a) elect a majority of the directors of
the controlled Person, or (b) direct or cause the direction of the management
and policies of the controlled Person, whether through the ownership of voting
securities (other than by way of security only), by Contract or otherwise,
directly or indirectly.

 

 

 

  

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or combined, consolidated or unitary group as defined under state, local
or foreign income Tax Law, as applicable).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Allocation Agreement” has the meaning set forth in Section 3.2(u).

 

“Ancillary Documents” has the meaning set forth in Section 3.3.

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.2(k).

 

“Assumed Contracts” has the meaning set forth in Section 2.1(a)(v).

 

“Assumed Liabilities” has the meaning set forth in Section 2.3(a).

 

“Audited Closing Date Project Lookback Schedule” has the meaning set forth in
Section 2.7(a).

 

“Audited Net Asset Amount” has the meaning set forth in Section 2.6(a).

 

“Average Pre-Tax Margin” shall be calculated as the Buyer Sub’s Cumulative
Adjusted Pre-Tax Income, determined in accordance with GAAP, divided by the
Buyer Sub’s Cumulative Adjusted Revenue for the same period.

 

“Base Salary” means the applicable Key Employee’s base salary as in effect from
time to time, as described in such Key Employee’s employment agreement.

 

“Benefit Plan” has the meaning set forth in Section 4.14(a).

 

“Bill of Sale” has the meaning set forth in Section 3.2(j).

 

“Board” means the Board of Directors of Buyer Sub.

 

“Bonds” means the financial assurance instruments, including bonds and
guarantees, entered into by any Seller or any Affiliate of any Seller issued for
the benefit of the Business.

 

“Books and Records” means all books and records including all manuals, data,
data models, reports, surveys, invoices, Customer and supplier lists and
reports, Customer financial data and information, sales, distribution and
purchase correspondence, engineering drawings, notebooks and logbooks, Tax
Returns and Tax accrual work papers, all original and duplicate copies of the
foregoing and computer software and data in computer readable and human readable
form used to maintain such books and records together with the media on which
such software and data are stored and all documentation relating thereto.

 

“Business” has the meaning set forth in the Preliminary Statements.

 

2

 

  

“Business Day” means a weekday, other than a weekday on which banks located in
the State of Illinois are required or allowed to close their offices.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Ancillary Documents” has the meaning set forth in Section 3.3.

 

“Buyer Claims” has the meaning set forth in Section 7.2(a).

 

“Buyer Indemnified Parties” has the meaning set forth in Section 7.2(a).

 

“Buyer Parties” means, collectively, the Buyer and the Buyer Sub.

 

“Buyer Sub” means 1891 Investment Company, a Delaware corporation formed to
acquire substantially all of the assets of Huen Electric, Inc., Huen New Jersey,
Inc. and Huen New York, Inc.

 

“Cause” means, without in any way limiting the definition of this term under
applicable Laws: (a) a breach by the Key Employee of any material provision of
his employment agreement; (b) the Key Employee’s material breach or violation of
any policies and procedures of Buyer Sub (including any form of workplace
harassment including sexual harassment or violence in the workplace); (c) any on
or off duty conduct of the Key Employee in or outside of the workplace that
prejudices Buyer Sub’s reputation or business; (d) the Key Employee’s excessive
or unsubstantiated absenteeism; (e) the Key Employee’s engaging in willful
misconduct, disobedience, or willful neglect of duty that is not trivial; (f)
the commission of a criminal act by the Key Employee against Buyer Sub,
including fraud, theft, misappropriation, self-dealing or serious dishonesty
during or in the course of the Key Employee’s employment with Buyer Sub; (g) the
conviction or plea of no contest or nolo contendere of the Key Employee for any
felony or any misdemeanor that may result in a term of imprisonment greater than
one year; or (h) the Key Employee’s failure or refusal to carry out, or comply
with, in any material respect, any lawful directive of the Board consistent with
the terms of the Key Employee’s employment agreement which is not remedied
within 30 days after the Key Employee’s receipt of written notice from the Buyer
Sub. Notwithstanding the foregoing, the Key Employee shall not be deemed to have
been terminated for Cause pursuant to this definition unless and until there
shall have been delivered to the Key Employee a copy of a resolution duly
adopted by the Board (not including for this purpose the Key Employee if the Key
Employee is then a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice to the Key Employee and a
reasonable opportunity for the Key Employee, together with the Key Employee’s
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, the Key Employee engaged in conduct set forth in this definition.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Closing Payment” has the meaning set forth in Section 2.5(c).

 

3

 

  

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collective Bargaining Agreements” has the meaning set forth in Section 4.15(c).

 

“Confidential Information” means information and data that remains in or comes
into the possession of any Party in any form which is not generally known to the
public or if generally available to the public, has not become so through any
improper act or omission of the Party receiving relevant information or data or
which could be harmful to any other Party (the “Protected Party”), the Acquired
Assets (where any or all of the Buyer Parties are Protected Parties), or to the
Excluded Assets (where any or all of the Sellers are the Protected Parties), if
disclosed to Persons other than the Protected Party. Such Confidential
Information may exist in any form, tangible or intangible, or media (including
any electronic media) and includes the following information of or relating to
the Business, the Sellers or their Customers or suppliers, trading partners or
other Persons to which a Party has access or had access: (a) business, financial
and strategic information, such as sales, cost, margin and earnings information
and trends, bidding data and procedures, pricing policies, capital
expenditure/investment plans and budgets, forecasts, acquisition targets and
business development plans and strategies; (b) advertising, marketing and sales
information, plans, programs, techniques, strategies, results and budgets,
catalog, licensing or other arrangements, market research and forecasts and
marketing and sales training and development techniques and materials; (c)
services research and development activities, objectives, plans, data, budgets,
results and schedules, marks, performance characteristics, sourcing information,
drawings, designs, formulas, techniques, discoveries and inventions; (d)
information about existing or prospective Customers or suppliers, such as
Customer and supplier lists and contact information, Customer preference data,
purchasing habits, authority levels and business methodologies, sales history,
pricing, credit information and contract terms; (e) technical information, such
as information technology systems and designs, capabilities, performance and
plans, computer hardware, software, software development activities,
methodologies (excluding standard industry practices and methodologies) and
plans, Intellectual Property rights, assets and applications, and other design
and performance data; (f) organizational and operational information, such as
operating methods, personnel information and facilities or equipment
information, methodologies and plans; and (g) any other information which would
constitute a “trade secret” as that term is defined in the Uniform Trade Secrets
Act, as amended from time to time. For the avoidance of doubt, Confidential
Information shall not include information (i) that is in the public domain
through no wrongful act of a Party, or (ii) that is independently acquired or
developed by a Party after the Closing without reference to Confidential
Information.

 

“Contract” means any written or legally binding oral contract, note, Bond,
mortgage, indenture, agreement, license, lease, obligation, commitment, sales
order (including delivery orders, purchase orders and change orders), blanket
purchase agreement or other instrument or legally binding undertaking (whether
express or implied), as well as any bids or proposals which if accepted would
result in a binding Contract and any Unexecuted Change Orders which if executed
or confirmed would result in a modification of an existing binding Contract.

 

4

 

  

“Controlled Group” means any trade or business (whether or not incorporated) (i)
under common control within the meaning of Section 4001(b)(1) of ERISA with any
Seller or (ii) which together with any Seller is treated as a single employer
under Section 414(t) of the Code.

 

“Cumulative Adjusted Revenue” has the meaning set forth on Exhibit G.

 

“Cumulative Adjusted Pre-Tax Income” has the meaning set forth on Exhibit G.

 

“Current Trade Receivables” has the meaning set forth in Section 4.8.

 

“Customer Contract” means any Contract, other than an Excluded Contract, between
a Seller and a Customer of such Seller under which such Seller does business
with such Customer.

 

“Customer” means (a) any Person from which any Seller has, during the 12 months
immediately preceding the Closing Date, directly or indirectly received payment
in exchange for services as part of the Business, and (b) any Affiliate of any
such Person.

 

“Disability” means that, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, the Key Employee is
unable to engage in any substantial gainful activity or is receiving income
replacement benefits under an accident and health benefit plan covering
employees of the Buyer Sub for a period of not less than three months.

 

“Eight Month Project Lookback Schedule” has the meaning set forth in Section
2.7(a).

 

“Employment Agreements” has the meaning set forth in Section 3.2(q).

 

“Environment” means soil, surface waters, groundwater, land, stream sediments,
surface or subsurface strata, ambient air, indoor air or indoor air quality,
including any material or substance used in the physical structure of any
building or improvement.

 

“Environmental Claim” means any notice, claim, demand, action, suit, complaint,
proceeding or communication by any Governmental Entity or other Person alleging
that any Seller has Liability or potential Liability for an Environmental
Condition at the Facilities.

 

“Environmental Condition” means (a) any Environmental contamination or pollution
or threatened contamination or pollution arising out of any Release or
threatened Release of Hazardous Materials at the Facilities that could
reasonably be expected to form the basis for any Environmental Claim against any
Seller, (b) any other circumstance or condition that could reasonably be
expected to give rise to any violation or alleged violation of any Environmental
Law or Environmental Permit or any Liability or potential Liability under any
Environmental Law that would reasonably be expected to form the basis for any
Environmental Claim against any Seller, or Liabilities under any Environmental
Laws of any third party that a Seller has assumed, contractually or by operation
of applicable Law, or (c) any breach of any representation or warranty set forth
in Section 4.20, in each such case (i.e., subclauses (a), (b), or (c)) to the
extent and only to the extent arising out of events or conditions existing or
occurring on or before the Closing Date.

 

5

 

 



“Environmental Laws” means the common law and all applicable federal, state,
local and foreign Laws relating in any manner to contamination, pollution or
protection of human health, natural resources or the Environment including: the
Clean Air Act, as amended, U.S.C. §§ 7401 et seq.; the Clean Water Act, as
amended, 33 U.S.C. §§ 1251 et seq.; CERCLA; the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. §§ 6901 et seq.; the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. §§ 11001 et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal Insecticide, Fungicide and
Rodenticide Act, as amended, 7 U.S.C. §§ 136 et seq.; and any applicable state
and local Laws, in each case as in effect prior to as of the Closing Date,
regulating the same subject matter as the aforementioned Laws.

 

“Environmental Permit” means any License issued pursuant to Environmental Laws.

 

“Environmental Reports” means all documents and reports in any Seller’s
possession or control concerning Environmental Conditions, including previously
conducted environmental site assessments, compliance audits, asbestos surveys
and documents regarding any Release of Hazardous Material at, upon or from any
property currently owned, leased, used by or operated upon by a Seller, and
written notices and correspondence to or from any Governmental Entity in the
possession or control of the Sellers in connection with any Environmental
Conditions or current or planned Remedial Action with respect to any of the
Sellers, the Business, or the Real Property (including the Facilities).

 

“Equity Interests” has the meaning set forth in Section 4.2.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Account” means the escrow account established by the Escrow Agent
pursuant to the terms of the Escrow Agreement.

 

“Escrow Agent” means J.P. Morgan Chase.

 

“Escrow Agreement” means the Escrow Agreement by and among the Buyer, the
Sellers, and the Escrow Agent, in the form attached hereto as Exhibit A.

 

“Escrow Amount” means an amount equal to fifteen percent (15%) of the sum of the
following: the Premium plus the Preliminary Net Asset Amount.

 

“Excluded Assets” has the meaning set forth in Section 2.2(a).

 

“Excluded Contracts” means the Ryan/Walter Athletics Center Customer Contract
for Customer Walsh Barton Malow JV III (the “Ryan/Walter Athletics Center
Project”) and the Old Bridge Solar Customer Contract for Customer Conti
Enterprises, Inc. (the “Old Bridge Solar Project”), together with all Contracts,
Bonds, letters of credit, obligations and Liabilities of any kind related to the
Ryan/Walter Athletics Center Project and the Old Bridge Solar Project.

 

“Excluded Liabilities” has the meaning set forth in Section 2.4.

 

6

 

 

“Excluded Trade Receivables” means all receivables relating to periods prior to,
on or following the Closing Date arising from or relating to Excluded Contracts.

 

“Facilities” means the Real Property.

 

“Final Escrow Distribution Date” has the meaning set forth in Section 2.9.

 

“Financial Statements” has the meaning set forth in Section 4.5.

 

“First Escrow Distribution Date” has the meaning set forth in Section 2.9.

 

“Five Year Period” has the meaning set forth in Section 2.8(a).

 

“FLSA” has the meaning set forth in Section 4.15(e)(i).

 

“Form Subcontractor Contracts” has the meaning set forth in Section 4.12(e).

 

“Form Supply Contracts” has the meaning set forth in Section 4.12(e).

 

“Fraud Claims” has the meaning set forth in Section 7.1.

 

“Fundamental Representations” means the Sellers’ representations in Sections
4.1, 4.2, 4.3, 4.9, and 4.25 of this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied and subject to and as modified by the clarifications,
exceptions and adjustments set forth in Exhibit H. For the avoidance of doubt,
all references to GAAP herein shall be deemed to mean GAAP as modified by such
clarifications, exceptions and adjustments.

 

“Good Reason” means: (a) a material reduction of the Key Employee’s Base Salary
or the Buyer Sub excludes the Key Employee from the Buyer Sub’s
performance-based bonus plan without the Key Employee’s prior written consent;
(b) the relocation (without the Key Employee’s prior written consent) of the Key
Employee’s primary work site to a location greater than 50 miles from the Key
Employee’s work site as of the Closing Date; (c) a material reduction of the Key
Employee’s duties (without the Key Employee’s prior written consent) from those
in effect as of the Closing Date or as subsequently agreed to by the Key
Employee; (d) Buyer Sub has created, or has allowed the continuance of, a
hostile work environment for the Key Employee; or (e) any other material breach
by Buyer Sub of a material provision of such Key Employee’s employment agreement
for which the Key Employee shall have given Buyer Sub written notice of such
breach and Buyer Sub shall have failed to cure such breach within 30 days after
receipt of such notice. Notwithstanding the foregoing, the Key Employee may not
resign employment for Good Reason unless: (x) the Key Employee provides Buyer
Sub with at least 30 days prior written notice of the intent to resign for Good
Reason (which notice must be provided within 90 days following the occurrence of
the event(s) purported to constitute Good Reason); (y) Buyer Sub has not
remedied the alleged violation(s) within the 30 day period; and (z) the Key
Employee’s resignation becomes effective no later than 90 days following the
first occurrence of the event(s) purported to constitute Good Reason.

 

7

 

  

“Government Bid” means any offer made by any Seller prior to the Closing Date
which, if accepted, would result in a Government Contract.

 

“Government Contract” means any Contract, including prime contract, subcontract,
teaming agreement or arrangement, joint venture, basic ordering agreement,
pricing agreement, letter contract or other similar arrangement of any kind,
between any Seller, on the one hand, and (a) any Governmental Entity, (b) any
prime contractor of a Governmental Entity in his, her or its capacity as a prime
contractor, or (c) any subcontractor at any tier with respect to any Contract of
a type described in clauses (a) or (b) above, on the other hand.

 

“Governmental Entity” means any government or governmental or regulatory entity,
body thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof or any other entity
exercising executive, legislative, judicial, regulatory or administrative
functions or pertaining to government, including any department, board,
commission, court or tribunal.

 

“Hazardous Material” means any pollutant, contaminant, chemical, material,
substance, waste or constituent subject to regulation under, or which can give
rise to an Environmental Claim.

 

“Indebtedness” means (a) all indebtedness for money borrowed, whether short term
or long term, (b) all indebtedness evidenced by notes, debentures, Bonds or
other similar instruments, (c) all obligations issued or assumed for the
deferred purchase price of property or services (but excluding accounts payable
arising in the Ordinary Course of Business), (d) all guarantees and obligations
secured by a Lien, (e) amounts due under any future derivative, swap, collar,
put, call, forward purchase or sale transaction, fixed price Contract or other
agreement that is intended to benefit from, relate to or reduce or eliminate the
risk of fluctuations in interest rates, currencies basis risk or the price of
commodities, (f) all obligations for the reimbursement of any obligor on any
letter of credit or similar credit transaction servicing obligations of a Person
or of a type described in clauses (a), (b), (c), (d) and (e) above and (g) and
(h) below, (g) all obligations to pay rent or other amounts under any lease of
real property or personal property which obligations are required to be
classified and accounted for as capital leases in accordance with GAAP, and the
amount of such obligations will be the capitalized amount thereof determined in
accordance with GAAP, (h) all guarantees of obligations of the type referred to
in clauses (a) through (g) of other Persons, and (i) all interest, fees and
other expenses owed with respect to indebtedness described in clauses
(a) through (h).

 

“Indemnified Party” means each of the Buyer Indemnified Parties and Seller
Indemnified Parties.

 

“Indemnifying Party” has the meaning set forth in Section 7.4(a).

 

“Insurance Policies” has the meaning set forth in Section 4.23.

 

8

 

  

“Intellectual Property” means any or all of the following and all rights in,
arising out of, or associated therewith: (a) all United States and foreign
patents and applications therefor, and all reissues, divisions, renewals,
re-examinations, extensions, provisional applications, continuations and
continuations-in-part thereof; (b) all inventions (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know how, technology, technical data, processes, formulas, plans, ideas,
concepts, manufacturing, engineering and other manuals and drawings, Customer
and supplier lists and similar data and information, and all other confidential
or proprietary technical and business information; (c) all copyrights,
copyrights registrations and applications therefor and all other rights
corresponding thereto throughout the world; (d) all mask works, mask work
registrations and applications therefor; (e) all industrial designs and any
registrations and applications therefor throughout the world; (f) all
trademarks, service marks, trade names, trade dress, logos, slogans, and all
other devices used to identify any service or business of any Seller whether
registered, unregistered or at common law, trademark and service mark
registrations and applications therefor and all goodwill associated therewith
throughout the world; (g) all databases and data collections and all rights
therein (whether registered or unregistered and including applications for the
registration of any such thing) throughout the world; (h) all computer software
including all source code, object code, firmware, development tools, files,
records and data, all media on which any of the foregoing is recorded, all Web
addresses, sites, domain names and social media handles; (i) any similar,
corresponding or equivalent rights to any of the foregoing that may subsist
anywhere in the world, and (j) all documentation related to any of the
foregoing.

 

“IRS” means the Internal Revenue Service.

 

“ITD Profit” means the inception to date profit recognized on a Customer
Contract. ITD Profit is calculated in accordance with GAAP by taking the
revenues recognized on a percent complete basis as of a measurement date (based
upon the estimated total contract revenues at completion and the total estimated
contract costs at completion), minus actual costs incurred as of that same
measurement date, minus any accrued losses if the Customer Contract is in a loss
position. This definition and the ITD Profit shall be interpreted and calculated
consistently with the example set forth on Exhibit C.

 

“Joint Ventures” means the joint ventures formed pursuant to the Joint Venture
Agreements.

 

“Joint Venture Agreements” means (a) the Huen-SMC Joint Venture Agreement, dated
as of November 12, 2014, between Huen Illinois and SMC Electrical Corporation,
and (b) the Vader-Huen-SMC Joint Venture Agreement, dated as of February 19,
2017, among Huen Illinois, SMC Electrical Corporation and Vader National
Electric, LLC.

 

“Key Employee” means those employees listed in Schedule 2.8(b) and Schedule
2.8(c).

 

“Laws” means any federal, state, local, municipal or foreign law, constitutional
provision, statute, rule, regulation, ordinance, principle of common law,
License, Order, award, or judgment of any Governmental Entity.

 

“Leased Premises” has the meaning set forth in Section 4.19(b).

 

“Leases” means those real property leases described on Schedule 4.19(b).

 

9

 

  

“Lease Assignments” has the meaning set forth in Section 3.2(p).

 

“Legal Proceeding” means any action, complaint, claim, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceedings), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving any court or other Governmental Entity or any arbitrator or
arbitration panel.

 

“Liability” and collectively “Liabilities” means any debt, liability, guarantee,
assurance, commitment or obligation, whether known or unknown, fixed, absolute
or contingent, matured or unmatured, accrued or unaccrued, liquidated or
unliquidated, asserted or unasserted, due or to become due, whenever or however
arising (including whether arising out of any Contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be stated in financial statements or disclosed in the notes thereto.

 

“License” means all Governmental Entity approvals, authorizations,
certifications, consents, variances, permissions, licenses, construction
licenses, contractor licenses, Orders, registrations, qualifications, permits
and filings applicable to the Sellers, the Business or the ownership and
operation of the Acquired Assets.

 

“Liens” means any mortgage, lien, pledge, hypothecation, title defect, title
retention agreement, ownership interest of another Person, option, charge,
license, claim, encumbrance or other restriction or limitation, including
restrictions on transferability or rights of first refusal other than (a) liens
for current Taxes, assessments or other governmental charges not yet due and
payable and (b) warehouse, mechanic’s and materialman’s liens imposed by
applicable Law with respect to amounts not yet due and payable.

 

“Lookback Date” has the meaning set forth in Section 2.7(b).

 

“Losses” means any loss, cost, liability, damage, fine, judgment, sanction,
penalty, fee, assessment, charge, judgment, Tax, award or expense (including
reasonable legal and other professional fees and expenses) whether contractual,
tortious, statutory or otherwise, that are suffered, sustained, paid or incurred
by a Person and including interest, reasonable attorneys’ fees, administrative
costs and duties, court costs and all amounts paid in investigation, defense or
settlement of any of the foregoing and including such fees incurred in
connection with the enforcement of any right under this Agreement; provided,
however, Losses does not include punitive or special damages except (in each
case) to the extent found by a court of competent jurisdiction to be owed to a
third Person.

 

“Margin Bonus Payment” has the meaning set forth in Section 2.8(a).

 

10

 

 



“Material Adverse Effect” means any event, fact, condition, change,
circumstance, occurrence or effect which, either individually or in the
aggregate with all other events, facts, conditions, changes, circumstances,
occurrences or effects has had, or would reasonably be expected to have, (a) a
material adverse effect on the condition (financial or otherwise), operations,
results of operations, assets or Liabilities of any Seller or the Business, or
(b) the effect of preventing, materially delaying, making illegal or otherwise
materially interfering with the consummation of the transactions contemplated by
this Agreement and the Ancillary Documents; provided, however, that changes or
effects that are caused by (i) the announcement of the transactions contemplated
by this Agreement; (ii) conditions affecting the industries or markets (or
segments thereof) in which the Sellers participate as a whole, the U.S. economy
as a whole, or foreign economies; (iii) any national or international political
or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States or any of its territories, possessions, or diplomatic or consular offices
or upon any military installation, equipment or personnel of the United States;
(iv) conditions in financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), or (v) changes in GAAP shall not be considered a Material Adverse Effect
and shall not be taken into account in determining whether there has been or
will be a Material Adverse Effect, provided that, in the case of clauses (i) –
(v) above, if such change, effect, event, occurrence, state of facts or
development disproportionately affects the Sellers as compared to other Persons
or businesses that operate in the industry in which the Sellers operate, then
the disproportionate aspect of such change, effect, event, occurrence, state of
facts or development may be taken into account in determining whether a Material
Adverse Effect has occurred or will occur.

 

“Material Contract” has the meaning set forth in Section 4.12(a).

 

“MI” has the meaning set forth in Section 4.1(d).

 

“Multiemployer Pension Plan” means a “Multiemployer Pension Plan” as defined in
Section 3(37) of ERISA or Section 414(f) of the Code.

 

“Multiemployer Pension Plan Liability” mean any Liability of any Seller arising
from or related to any Multiemployer Pension Plan, including any withdrawal
Liability in connection with the transactions contemplated herein and any
Liability related to the sufficiency of any Multiemployer Pension Plan’s
funding.

 

“Net Asset Amount” means the total assets included in the Acquired Assets minus
the Assumed Liabilities of the Sellers, determined in accordance with GAAP.

 

“Net Asset Audit” has the meaning set forth in Section 2.6(a) as the audit
procedure is further described on Exhibit I.

 

“Net Asset Audit Date” has the meaning set forth in Section 2.6(a).

 

“Net Asset Maximum” means the Preliminary Net Asset Amount, plus $50,000.

 

“Net Asset Minimum” means the Preliminary Net Asset Amount, minus $50,000.

 

“Non-Assignable Contracts” means any Contract, other than the Excluded
Contracts, which (i) is not assignable without the consent of a third party,
(ii) such consent has not been obtained and (iii) assignment or attempted
assignment would otherwise constitute a breach of that Contract or otherwise be
ineffective without such consent.

 

11

 

  

“Orders” means any binding order, award, decision, injunction, judgment, decree,
ruling, subpoena, writ, assessment, verdict or arbitration award entered,
issued, made or rendered by any Governmental Entity.

 

“Ordinary Course of Business” means actions that are consistent in nature, scope
and magnitude (including with respect to quantity and frequency) with the
applicable Seller’s past customs and practices and are taken in the ordinary and
usual course of such Seller’s normal, day-to-day operations.

 

“Organizational Documents” has the meaning set forth in Section 4.1(d).

 

“OSH Act” has the meaning set forth in Section 4.15(e)(vi).

 

“OSHA” has the meaning set forth in Section 4.15(e)(vi).

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Passive Portfolio Investment” means an investment of less than 1% of any class
of securities of a Person that is engaged in the Business and that is traded on
any public exchange, including the New York Stock Exchange and NASDAQ Stock
Market.

 

“Permitted Liens” means (a) Liens for Taxes not yet due or delinquent or as to
which there is a good faith dispute and for which there are adequate reserves on
the consolidated financial statements of the Sellers and (b) inchoate
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens arising in
the usual, regular and Ordinary Course of Business and not past due and payable
or the payment of which is being contested in good faith by appropriate
proceedings and which there are adequate reserves on the consolidated financial
statements of the Sellers.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity.

 

“Preliminary Accounting Date” means April 30, 2018 (the month end prior to the
Closing Date for which the Sellers have prepared and delivered month end
financial data to the Buyer and that the Buyer has agreed will be the month end
financial data used for preparation of the Preliminary Balance Sheet).

 

“Preliminary Accounting Date Project Lookback Schedule” has the meaning set
forth in Section 4.12(a)(i).

 

“Preliminary Balance Sheet” has the meaning set forth in Section 2.5(f) and as
set forth herein on Schedule 2.5(f).

 

“Preliminary Net Asset Amount” means the Net Asset Amount included on the
Preliminary Balance Sheet, as of the Preliminary Accounting Date, as determined
by the Sellers and as agreed to by the Buyer. A calculation of the Preliminary
Net Asset Amount is set forth on Exhibit L.

 

12

 

  

“Premium” has the meaning set forth in Section 2.5(a).

 

“Property” has the meaning set forth in Section 4.20(d).

 

“Purchase Price” has the meaning set forth in Section 2.5(a).

 

“Real Property” means, collectively, the Leased Premises and any real property
owned by HNJ Real Estate Holdings, LLC, a New Jersey limited liability company,
Huen Electric Real Estate Holdings, LLC, an Illinois limited liability company,
and Hughes-Colvin, LLC, a New York limited liability company, that will be
leased to Buyer Sub pursuant to the lease(s) attached as Exhibit B hereto.

 

“Registered Intellectual Property” means all United States, international and
foreign: (a) patents, patent applications (including provisional applications);
(b) registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks;
(c) registered copyrights and applications for copyright registration; (d) mask
work registrations and applications for mask works registration; and (e) any
other Seller Intellectual Property, including domain names and social media
handles, that is the subject of an application, certificate, filing,
registration or other document issued by, filed with, or recorded by, any
Governmental Entity.

 

“Release” means any releasing, spilling, seeping, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of any Hazardous Materials into the Environment (including the
abandonment or discarding of barrels, containers, tanks or other receptacles
containing Hazardous Materials).

 

“Remedial Action” means all actions required of any Seller by any Environmental
Law or any Governmental Entity under any Environmental Law or by any lessor of
any Leased Premises to: (a) clean up, remove, treat, abate or in any other way
address any Environmental Condition; (b) prevent the Release or threat of
Release or minimize the further Release of any Hazardous Materials so that it
does not migrate or endanger or threaten to endanger human health or the
Environment; or (c) perform pre-remedial studies and investigations in
connection with any Release or threatened Release.

 

“Restrictive Covenant Agreements” has the meaning set forth in the Recitals.

 

“Sellers” has the meaning set forth in the Preamble. For the avoidance of doubt,
the Sellers shall be Huen Electric, Inc., an Illinois corporation, Huen Electric
New Jersey Inc., a New Jersey corporation, and Huen New York, Inc., a New York
corporation

 

“Sellers Ancillary Documents” has the meaning set forth in Section 3.2.

 

“Seller Claims” has the meaning set forth in Section 7.3(a).

 

13

 



 

“Seller Indemnified Parties” has the meaning set forth in Section 7.3(a).

 

“Seller Intellectual Property” means any Intellectual Property that is owned by
or exclusively licensed to one or more of the Sellers.

 

“Seller IT Assets” means all computer systems, networks, hardware, routers,
hubs, switches, data communication lines and other information technology
equipment used by, for or on behalf of any of the Sellers in connection with the
Business.

 

“Seller Registered Intellectual Property” has the meaning set forth in Section
4.13(a).

 

“Sellers’ Knowledge” means the knowledge of Jack Dougherty, Donald Colvin,
Nicholas Sambucci and Lorayn C. Keeney after their reasonable inquiry.

 

“Services” means all services (a) marketed, licensed, sold or otherwise provided
or distributed by any of the Sellers in the past three years, or (b) currently
under contract or development by any of the Sellers.

 

“Software Licenses” has the meaning set forth in Section 2.1(a)(viii).

 

“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding voting securities or other voting equity interests,
or a majority of any other interests having the power to direct or cause the
direction of the management and policies of or otherwise exert control over such
other Person, are owned, directly or indirectly, by such first Person.

 

“Tax” or “Taxes” means any U.S. federal, state, local or foreign income, gross
receipts, gross margins, franchise, estimated, alternative minimum, add on
minimum, sales, use, transfer, registration, value added, excise, natural
resources, entertainment, amusement, severance, stamp, occupation, premium,
windfall profit, environmental, customs, duties, real property, personal
property, ad valorem, capital stock, social security, unemployment, disability,
payroll, license, employment tax, or other tax, of any kind whatsoever,
including any Liability under state abandonment or unclaimed property, escheat
or similar Law, together with any interest, penalties or additions to Tax
imposed by Tax Laws; the foregoing will include any transferee, successor or
secondary Liability for a Tax and any Liability for Taxes assumed by agreement
or arising as a result of being (or ceasing to be) a member of any Affiliated
Group (or being included (or required to be included) in any Tax Return relating
thereto).

 

“Tax Authority” means any Governmental Entity having the power to regulate,
impose or collect Taxes, including the IRS and any state or local Department of
Revenue.

 

“Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Tax of any
party or the administration of any Laws, regulations or administrative
requirements relating to any Tax, and including any return, schedule or
attachment of an Affiliated Group and any amendments thereto.

 

14

 

 





“Third Party Claim” has the meaning set forth in Section 7.4(a).

 

“Third Party Recovery Sources” has the meaning set forth in Section 7.8.

 

“Three Year Period” has the meaning set forth in Section 2.8(c).

 

“Transaction Expenses” means the aggregate amount of (a) all fees, costs and
expenses (including fees, costs and expenses of legal counsel, investment
bankers, brokers or other representatives and consultants and appraisal fees,
costs and expenses) incurred by the Sellers which the Sellers are obligated to
pay pursuant to the terms of this Agreement, the Ancillary Documents and the
transactions contemplated hereby and thereby, to the extent not paid by the
Sellers before the Closing and (b) all bonuses or other payments (regardless of
form), excluding payments under clause (a) paid or payable by the Sellers to
their officers, managers, employees, consultants or any third party as a result
of the consummation of the transactions contemplated by this Agreement and based
on Contracts or agreements in effect as of the Closing Date, including bonuses
and other payments paid or payable on or after the Closing Date by reason of the
consummation of the transactions contemplated hereby or payable upon the
fulfillment or happening of both (i) the consummation of the transactions
contemplated hereby and (ii) any other contingency after the Closing Date, and
including the employer portion of any payroll, social security, unemployment or
similar Taxes owed in connection with the payments previously described under
clause (b). Transaction Expenses shall not include Transfer Taxes as defined in
Section 6.1(e).

 

“Transfer Taxes” has the meaning set forth in Section 6.1(e).

 

“Treasury Regulations” means the regulations promulgated under the Code by the
U.S. Department of the Treasury.

 

“Unexecuted Change Orders” means change orders that are unexecuted by a Customer
and are accounted for in accordance with Exhibit G.

 

“Unrelated Entities” means Progressive Electric Huen Electric Joint Venture,
LLC, Coghlin-Huen, LLC, TIE-Huen-SMC Joint Venture, Huen Electric Waukegan,
Inc., and Huen Technology Solutions, Inc.

 

“WARN Act” has the meaning set forth in Section 4.15(e)(viii).

 

ARTICLE II
SALE AND PURCHASE

 

Section 2.1           Conveyance of Acquired Assets.

 

(a)           At the Closing, the Buyer Sub shall and hereby does purchase from
the Sellers, and the Sellers shall and hereby do sell, transfer, convey and
deliver to the Buyer Sub, all of the Sellers’ assets, properties, rights and
interests, wherever located, as of the Closing Date (the “Acquired Assets”),
other than the Excluded Assets, including the following:

 

15

 

 

 

 

(i)       all Current Trade Receivables that remain uncollected as of the
Closing Date, including those listed on Schedule 4.8;

 

(ii)      all materials and supplies, manufactured and purchased parts, finished
goods, goods in transit and other items of inventory;

 

(iii)     all work-in-process;

 

(iv)     all machinery, equipment, furniture, fixtures, leasehold improvements,
vehicles, tooling, and other tangible personal property used to conduct the
Business, including those listed on Schedule 2.1(a)(iv);

 

(v)      all executory Contracts (the “Assumed Contracts”), including those
listed on Schedules 4.12(a)(i) through 4.12(a)(x);

 

(vi)     with respect to any Customer Contract, (1) all costs and estimated
earnings in excess of related billings on jobs in progress (underbillings),
including those listed on Schedule 4.12(a)(i), and (2) the Customer relationship
associated therewith;

 

(vii)    all Leases;

 

(viii)   all Seller Intellectual Property, including those listed in Schedule
4.13;

 

(ix)     the Sellers’ software license agreements including those listed on
Schedule 2.1(a)(ix);

 

(x)      all rights under or pursuant to all warranties, representations and
guaranties made by suppliers;

 

(xi)     all claims, refunds, causes of action, choses in action, rights of
recovery, rights of set off and rights of recoupment of any kind;

 

(xii)     all Licenses (to the extent assignable);

 

(xiii)    all advertising, marketing and promotional materials, all archival
materials and all other printed or written materials;

 

(xiv)   all other assets, properties, rights and interests of the Sellers’ used
to conduct the Business;

 

(xv)    all legal and trade names used by the Sellers, including “Huen”, “Huen
Electric”, “Huen Connect”, “Huen New Jersey”, “Huen Electric New Jersey”, “Huen
New York”, “Huen Electric New York”, “Huen Energy Solutions”, “Huen
Technologies”, “Huen Waukegan”, and “Huen-Protech”;

 

(xvi)   the goodwill of the Business;

 

16

 

  

(xvii)    all Customer lists and Customer relationships; and

 

(xviii)   all of the Sellers’ interests in the Joint Ventures and all of the
Sellers’ rights under the Joint Venture Agreements.

 

(b)           The amounts of the Acquired Assets included in the Preliminary
Balance Sheet used to determine the Closing Payment shall be updated to reflect
the amounts of the Acquired Assets as of the Closing Date as determined by the
Net Asset Audit.

 

Section 2.2            Excluded Assets.

 

(a)           The following assets of the Sellers are not included in the
Acquired Assets (the “Excluded Assets”):

 

(i)       corporate minute books and stock record books;

 

(ii)      shares and securities of capital stock;

 

(iii)     all assets listed on Schedule 2.2(a)(iii), which shall include
receivables associated with any loans by the Sellers to the Sellers’
shareholders and/or employees;

 

(iv)     all of the Sellers’ bank accounts;

 

(v)      cash and cash equivalents;

 

(vi)     mutual funds, money market funds, bonds and similar investments;

 

(vii)    all refunds of Taxes with respect to the Business and the Acquired
Assets with respect to any period or portion thereof ended on or prior to the
Closing Date;

 

(viii)   all abandoned or unclaimed property reportable under any state or local
unclaimed property, escheat or similar Law where the dormancy period elapsed
prior to the Closing Date;

 

(ix)      investments in Affiliates;

 

(x)      the Excluded Trade Receivables and associated claims, refunds, causes
of action, choses in action, rights of recovery, rights of set off and rights of
recoupment of any kind thereto;

 

(xi)      land and buildings that the Sellers own, operate or invest;

 

(xii)     the Excluded Contracts and associated claims, underbillings, refunds,
causes of action, choses in action, rights of recovery, rights of set off and
rights of recoupment of any kind thereto;

 

17

 

  

(xiii)   all membership interests in, and all assets of, Clark Wacker, LLC and
Clark Wacker Electric LLC;

 

(xiv)   the equity and assets of the Unrelated Entities;

 

(xv)    all claims, refunds, causes of action, choses in action, rights of
recovery, rights of set off and rights of recoupment of any kind to the extent
related to the Excluded Liabilities;

 

(xvi)   insurance policies, including any life and/or key person policies on the
life of any employee of any Seller;

 

(xvii)  all advances to employees;

 

(xviii) Employee Benefit Plans including 401(k) and profit sharing plans; and

 

(xix)   Tax Returns and all Tax accrued payments to the extent such Tax Returns
and Tax accrued payments relate to the income Taxes of the Sellers.

 

In the event that a Buyer Party has or obtains possession of or control over any
Excluded Asset subsequent to Closing, such Buyer Party shall promptly deliver
such Excluded Asset to the Sellers. For the avoidance of doubt, neither MI nor
any of the Sellers’ other shareholders are selling, conveying, assigning,
transferring and/or delivering any of their ownership interest in the Sellers or
their assets.

 

Section 2.3             Assumed Liabilities.

 

(a)            At the Closing, the Buyer Sub shall and hereby does expressly
assume the following, and only the following, Liabilities of the Sellers as of
the Closing Date (the “Assumed Liabilities”):

 

(i)       accounts payable of the Sellers incurred in the Ordinary Course of
Business, including those listed on Schedule 2.3(a)(i);

 

(ii)      non-Tax related accrued expenses of the Sellers that represent current
obligations incurred in the Ordinary Course of Business, including those listed
on Schedule 2.3(a)(ii);

 

(iii)     with respect to any Customer Contract, all billings in excess of costs
and estimated earnings on jobs in progress (overbillings), including those
listed on Schedule 4.12(a)(i);

 

(iv)     Taxes that represent current obligations incurred in the Ordinary
Course of Business, including those listed on Schedule 2.3(a)(iv);

 

18

 

  

(v)      Liabilities incurred by Buyer Sub that may arise through Buyer Sub’s
performance of Non-Assignable Contracts after the Closing Date;

 



(vi)     all Liabilities arising under the Assumed Contracts after Closing; and

 

(vii)    minority interest in Joint Ventures referenced on Exhibit J.

 

(b)           The amounts of the Assumed Liabilities included in the Preliminary
Balance Sheet used to determine the Closing Payment shall be updated to reflect
the amounts of the Assumed Liabilities as of the Closing Date as determined by
the Net Asset Audit.

 

Section 2.4           Excluded Liabilities. Notwithstanding anything to the
contrary contained in this Agreement or any of the Schedules attached hereto,
the Sellers shall retain all Liabilities of the Sellers and their respective
Affiliates following the Closing other than the Assumed Liabilities. Without
limiting the generality of the foregoing, the Buyer Sub shall not assume or be
liable for any of the following Liabilities of the Sellers following the
Closing, other than the Assumed Liabilities (the “Excluded Liabilities”):

 

(a)            all Liabilities of the Sellers in respect of any Tax and all
Liabilities for any Tax otherwise arising out of or relating to the Acquired
Assets or the operation or conduct of the Business on or prior to the Closing
Date, in each case including any obligation to indemnify or otherwise assume or
succeed to the Tax Liability of any other Person;

 

(b)           all Indebtedness of the Sellers;

 

(c)           all Liabilities in connection with, or arising out of, the
operation of the Business by the Sellers (or any other business of the Sellers)
prior to the Closing Date, or the ownership, possession, use, operation or sale
or other disposition prior to the Closing Date of any of the Acquired Assets (or
any other assets, properties, rights or interests owned by or licensed to the
Sellers), at any time prior to the Closing Date;

 

(d)           all Liabilities in respect of the Assumed Contracts or
Non-Assignable Contracts that arise in connection with, or arising out of, the
operation of the Business by the Sellers (or any other business of the Sellers)
prior to the Closing Date;

 

(e)           all Liabilities in respect of any of the Joint Venture Agreements
or any Contracts (i) to which any Joint Venture is a party, (ii) that relate to
any Joint Venture’s business, or (iii) executed pursuant to a Joint Venture
Agreement, in each case that relate to or arise in connection with, or arising
out of, the operation of any Joint Venture prior to the Closing Date, including
any breach of any such Joint Venture Agreement or other Contract that occurs
prior to the Closing Date;

 

(f)            all Liabilities arising on or prior to Closing to any current or
former employees, officers, directors, managers, independent contractors or
consultants of any Seller, or any predecessors-in-interest to any Seller or any
of their Affiliates, or to any such Person’s spouses, children, other dependents
or beneficiaries, including all Liabilities arising:

 

19

 

 

(i)       under any Benefit Plan or any other employee benefit plan, program or
arrangement that is sponsored or maintained by any Seller or by any member of
the Controlled Group, including any Liabilities in connection with stock option
plans maintained by the Sellers;

 

(ii)      under any federal, state or local labor, employment, wage, hour
restriction, equal pay, equal employment opportunity, family or medical leave,
employment discrimination, affirmative action, fair employment practices, plant
closing or immigration and naturalization Laws;

 

(iii)     under any Collective Bargaining Agreements, settlement agreements,
understandings, arrangements, grievances, arbitrations or other labor
proceedings;

 

(iv)     under any workers’ compensation, health, accident, disability of safety
Laws or in connection with any workers’ compensation or any other employee
health, accident, disability or safety claims;

 

(v)      under any Multiemployer Pension Plan (including any such Liabilities
that arise as a consequence of the transaction contemplated by this Agreement);

 

(vi)     in connection with any severance agreement or stock redemption
agreement;

 

(vii)    in connection with all continued medical and health benefits for
Michael F. Hughes and Madeline E. Hughes;

 

(g)           all Liabilities relating to the businesses of the Sellers
(including the Business) or the Acquired Assets (or any other assets,
properties, rights or interests associated, at any time prior to the Closing
Date, with any Seller or the Acquired Assets), to the extent based on events or
conditions occurring or existing prior to the Closing Date and connected with,
arising out of or relating to (i) any dispute for services rendered, including
workmanship warranty claims and product liability claims, contractual warranty
claims, and claims for refunds, returns, personal injury and property damage,
including any of the foregoing pertaining to Liabilities under Contracts entered
into by any Seller doing business under any other name, (ii) any Seller’s
noncompliance with or Liability under any Environmental Laws, (iii) claims
relating to employee health and safety, including claims for injury, sickness,
disease or death of any Person, (iv) any Multiemployer Pension Plan or (v)
compliance with any Laws relating to any of the foregoing;

 

(h)           all Liabilities in connection with, or arising out of, any claim
made against a Bond (including those written on an Assumed Contract) in
connection with work completed prior to the Closing, whether such claim is made
before, on, or after the Closing Date;

 

20

 

  

(i)        all Liabilities of any Seller (i) in connection with life insurance,
health and welfare insurance, or any other insurance policies covering such
Persons, including Liabilities arising under any Benefit Plan, (ii) all tax
matching Liabilities in connection with U.S. Social Security, unemployment and
Medicare Laws (except for those Liabilities incurred after the Closing with
respect to such Persons who are employed by the Buyer Sub or an Affiliate of the
Buyer Sub), and (iii) all Liabilities for personal expenses, including vehicle,
maintenance, cell phone, television, donation and entertainment expenses, and
Liabilities for any professional services received by such Persons in a personal
capacity (including personal tax return preparation services);

 





(j)       all related party loans to any Person, including the related party
loans set out in Schedule 4.18;

 

(k)      all Liabilities in connection with the charitable scrap metal program;

 

(l)       all amounts due to the Sellers’ stockholders or former stockholders as
presented in the Preliminary Balance Sheet, and any Liabilities associated
thereby;

 

(m)     all Liabilities in connection with or arising out of any Excluded
Assets; and

 

(n)      all Liabilities in connection with or arising out of the businesses of,
or membership interests in, Clark Wacker, LLC and Clark Wacker Electric LLC.

 

Section 2.5      Purchase Price.

 

(a)      The purchase price of the Acquired Assets shall be equal to a
$35,500,000 premium (the “Premium”), plus (ii) the Net Asset Amount as of the
Closing Date, all as adjusted pursuant to Exhibit L (the “Purchase Price”).

 

(b)      On the Closing Date, the Buyer Sub shall assume all of the Assumed
Liabilities and thereafter timely pay, perform and satisfy such Assumed
Liabilities.

 

(c)      On the Closing Date, the Buyer shall pay to the Sellers the Premium,
plus the Preliminary Net Asset Amount, minus the Escrow Amount, minus the
Indebtedness set out in Schedule 2.5(c) pursuant to the terms of the payoff
letters delivered pursuant to Section 3.2(x). Such resulting amount payable at
Closing will be referred to as the “Closing Payment”.

 

(d)      On the Closing Date, the Buyer shall (i) pay the Escrow Amount to the
Escrow Agent by wire transfer of immediately available funds to the Escrow
Account, and (ii) pay the Closing Payment to the Sellers by wire transfer of
immediately available funds to an account that has heretofore been designated in
writing by the Sellers.

 

(e)      The Escrow Amount will serve as security for the performance of the
obligations of the Sellers pursuant to this Agreement. Distributions from the
Escrow Amount will be released to the Sellers or the Buyer, as the case may be,
only in accordance with the terms of this Agreement and the Escrow Agreement.

  

21

 

  

(f)      Attached as Schedule 2.5(f) is a balance sheet of the Sellers (the
“Preliminary Balance Sheet”) prepared as of the Preliminary Accounting Date, in
accordance with GAAP, consistently applied.

 

Section 2.6      Post-Closing Purchase Price Adjustment – Net Asset Amount.

 

(a)     The Preliminary Net Asset Amount shall be updated to reflect the Net
Asset Amount as of the Closing Date (the “Net Asset Audit”) as follows: within
60 days of November 30, 2018 (the month end following the four month anniversary
of the Closing Date) (the “Net Asset Audit Date”), the Parties shall cause to be
prepared by an independent accounting firm selected by Buyer and consented-to by
the Seller (the “Accounting Firm”) and delivered to the Buyer Parties and the
Sellers an audited balance sheet reflecting the Accounting Firm’s determination
of the Net Asset Amount as of the Closing Date (the “Audited Net Asset Amount”),
which shall be prepared by the Accounting Firm in good faith and in accordance
with GAAP and will be binding on the Buyer Parties and the Sellers. Subject to
the terms herein, the following items will be applied in the determination of
the Preliminary Net Asset Amount and the Audited Net Asset Amount:

 

          (i)       All fixed assets shall be carried at book value.

 

  (ii)       If any amount of Current Trade Receivables included in the audited
Net Asset Amount as of the Closing Date is not collected as of the Net Asset
Audit Date, except for contractually required retainage for Customer Contracts
that are less than 100% complete, the Audited Net Asset Amount shall be reduced
by such uncollected amount. Any reduction to the full Current Trade Receivables
balance (such as reserves for uncollectible amounts) shall be adjusted to the
amount of the uncollected Current Trade Receivables as of the Net Asset Audit
Date. Buyer Sub shall use commercially reasonable efforts to collect all Current
Trade Receivables included in the Preliminary Balance Sheet and shall not
compromise, reduce, or settle any such amounts without Sellers’ consent, which
shall not be unreasonably withheld, delayed or conditioned. If a Current Trade
Receivable that has been excluded from the Net Asset Amount as a result of this
Section or otherwise is subsequently collected, the Buyer Sub shall pay to the
Sellers the amount of the subsequently collected Current Trade Receivable within
30 Business Days. If any Current Trade Receivable (A) is excluded from the Net
Asset Amount as a result of this Section or otherwise and (B) remains
uncollected after the date that is 90 days from the finalization of the Net
Asset Audit, then the Sellers shall be entitled to collect such Current Trade
Receivable on their own behalf and for their own benefit.

 

          (iii)      If an account payable of the Sellers (x) was incurred at or
prior to the Closing, (y) is not listed on Schedule 2.3(a)(i) (as updated as
part of the Net Asset Audit), or (z) is discovered by the Buyer Parties
following the Closing, such Liability shall, at the election of the Buyer
Parties, either (A) be assumed and payable by the Buyer Parties and the Audited
Net Asset Amount shall be reduced accordingly, or (B) remain the Liability of
the Sellers and be treated as an Excluded Liability.

  

22

 

  

          (iv)     Accruals previously calculated on an annual basis, including
warranty, bonuses, profit sharing and vacation accruals, shall be allocated
proportionately in the Preliminary Balance Sheet and Audited Net Asset Amount to
the extent accrued up until the Closing Date of the given year. For the
avoidance of doubt, if the yearly accrual for vacation is estimated to be
$100,000 and the Closing Date is August 1 of the given year, 7/12 of the
$100,000 vacation accrual (or $58,333) shall be included as an Assumed Liability
in the Audited Net Asset Amount.

 

          (v)      The costs and estimated earnings in excess of billings
(underbillings) for the Wrigley Field Customer Contract for Customer Pepper
Construction Company (the “Wrigley Project”) shall be reduced by $3,000,000 in
both the Preliminary Net Asset Amount and Audited Net Asset Amount due to the
uncertainties of the Wrigley Project.

 

(b)      For purposes of complying with the terms set forth in this Section 2.6,
each Party shall cooperate with and make available to the Accounting Firm and
the other Parties and their respective representatives all information, records,
data and working papers (including accountant work papers), and shall permit
access during normal business hours, upon reasonable advance notice and subject
to the terms of typical confidentiality arrangements to the Facilities and
personnel as may be reasonably required in connection with the preparation and
analysis of the Audited Net Asset Amount and Audited Closing Date Project
Lookback Schedule. The Accounting Firm shall be free of undue influence from the
Buyer Parties and Sellers in order to remain independent. At least one
Representative of both the Buyer Parties and Sellers shall be party to all
communications with the Accounting Firm, including telephone conversations,
e-mail communications and on-site visits.

 

(c)      Following the final determination of the Audited Net Asset Amount, the
Purchase Price shall be adjusted in accordance with Exhibit L.

 

Section 2.7      Post-Closing Purchase Price Adjustment – Lookback
Determination.

 

(a)      The Preliminary Accounting Date Project Lookback Schedule shall be
updated by the Accounting Firm using reasonable estimates for each Customer
Contract (including estimated total contract revenues at completion and
estimated total costs at completion) as of the Net Asset Audit Date to
recalculate the ITD Profit as of the Closing Date (the “Audited Closing Date
Project Lookback Schedule”) for each Customer Contract, which shall be prepared
in accordance with GAAP, and consistent with how the Preliminary Accounting Date
Lookback Schedule was prepared and calculated from the Books and Records of the
Buyer Sub and the Sellers as applicable.

  

23

 

  

(b)      The Audited Closing Date Project Lookback Schedule shall be updated to
reflect the financial status of each Customer Contract as of March 31, 2019 (the
month end following the eight month anniversary of the Closing Date) (the
“Lookback Date”). The Audited Closing Date Project Lookback Schedule shall be
updated using reasonable estimates for each Customer Contract (including
estimated total contract revenues at completion and estimated total costs at
completion) as of the Lookback Date to recalculate the ITD Profit as of the
Closing Date (the “Eight Month Project Lookback Schedule”), which shall be
prepared by the Buyer (in reasonable consultation with Sellers) in good faith
and in accordance with GAAP, and consistent with how the Preliminary Accounting
Date Lookback Schedule was prepared, and calculated from the Books and Records
of the Buyer Sub and the Sellers as applicable. If the Buyer Parties and the
Sellers disagree as to the preparation of the Eight Month Project Lookback
Schedule, the Accounting Firm will be engaged to review those specific issues of
disagreement and to offer an opinion as to those issues, which will be binding
on the Buyer Parties and the Sellers.

 

(c)      For purposes of complying with this Section 2.7, each Party shall
cooperate with and make available to the Accounting Firm and the other Parties
and their respective representatives all information, records, data and working
papers (including accountant work papers), and shall permit access during normal
business hours, upon reasonable advance notice and subject to the terms of
typical confidentiality arrangements to the facilities and personnel as may be
reasonably required.

 

(d)      Refer to Exhibit C for examples of using estimated contract values
(including estimated total contract revenues at completion and estimated total
costs at completion) as of a point in time to recalculate the ITD Profit as of
the Closing Date.

 

(e)      Buyer Parties shall use commercially reasonable efforts to maximize the
ITD Profit.

 

(f)       Following the final determination of the Eight Month Project Lookback
Schedule, the Purchase Price shall be adjusted in accordance with Exhibit L.

 

Section 2.8      Margin Bonus Payment.

 

(a)      If (i) the Buyer Sub’s Cumulative Adjusted Pre-Tax Income for the full
five year period beginning on the Closing Date and ending on the fifth
anniversary of the Closing Date (the “Five Year Period”) is equal to or exceeds
$60,000,000 and (ii) the Average Pre-Tax Margin for the Buyer Sub for the Five
Year Period is equal to or greater than 8.0%, the Buyer shall pay 20% of the
Buyer Sub’s Cumulative Adjusted Pre-Tax Income for the Five Year Period (the
“Margin Bonus Payment”) to the Sellers. The Cumulative Adjusted Pre-Tax Income
and Average Pre-Tax Margin for the Buyer Sub shall be prepared by Buyer in good
faith using the accounting methods, policies, practices and procedures, with
consistent classifications and estimation methodologies, of Buyer in accordance
with GAAP (subject to any exceptions, adjustments and clarifications to GAAP set
forth in this Agreement) and consistent with the example calculation set forth
on Exhibit G.

 

(b)      If prior to the end of the Five Year Period the employment by the Buyer
Sub of any one or more of the employees listed in Schedule 2.8(b) is terminated
by the Buyer Sub for Cause, by the employee without Good Reason or as a result
of the employee’s death or Disability, the Margin Bonus Payment otherwise
payable to the Sellers will be reduced by 20% for each such individual.

  

24

 

  

(c)      If prior to the end of the full three year period beginning on the
Closing Date and ending on the third anniversary of the Closing Date (the “Three
Year Period”) the employment by the Buyer Sub of any one or more of the
employees listed in Schedule 2.8(c) is terminated by the Buyer Sub for Cause, by
the employee without Good Reason or as a result of the employee’s death or
Disability, the Margin Bonus Payment otherwise payable to the Sellers will be
reduced by 20% for each such individual.

 

(d)      The Margin Bonus Payment, if any, will be paid to the Sellers by the
Buyer within 30 days following the date on which the financial statements for
the last full fiscal year of the Five Year Period are approved by the Buyer
Sub’s board of directors.

 

(e)      The following terms and conditions shall apply to the Margin Bonus
Payment:

 

          (i)        Buyer Parties shall use commercially reasonable efforts to
achieve at least an 8% Average Pre-Tax Margin and to maximize the Margin Bonus
Payment;

 

          (ii)       Buyer Parties shall not knowingly or intentionally take any
action that is commercially unreasonable that limits the Sellers from receiving
the Margin Bonus Payment or minimize the amount thereof;

 

          (iii)      Buyer Parties shall not knowingly or intentionally take any
action that is commercially unreasonable that prevents the Buyer Sub from
achieving or realizing at least an 8% Average Pre-Tax Margin;

 

          (iv)      During the Five Year Period, the Buyer Sub shall operate as
an independent subsidiary of Buyer and Buyer shall not comingle Buyer Sub assets
and/or opportunities with the Buyer or the Buyer’s affiliates;

 

          (v)       For the Five Year Period, Buyer Parties shall keep separate
books and records for the Buyer Sub; and

 

          (vi)      Buyer Sub shall provide to Sellers quarterly and annual
reports, including reasonable backup information and materials, with respect to
the Margin Bonus Payment, including the Buyer Sub’s Cumulative Adjusted Revenue,
Cumulative Adjusted Pre-Tax Income, and Average Pre-Tax Margin.

  

25

 

  

Section 2.9      Escrow Account. The Escrow Amount and other funds held in the
Escrow Account will be held and released in accordance with the terms of this
Agreement and the Escrow Agreement. Such funds will be used to satisfy any
adjustments to the Purchase Price set out herein (including pursuant to Exhibit
L), to satisfy the Sellers’ obligations under Sections 2.11(b)(iii), 6.4 and
6.7, and any indemnification obligations hereunder including under Sections 6.9
and Article VII. Within 30 days of the final determination of the Purchase Price
(after giving effect to the adjustments set out herein, including pursuant to
Exhibit L (the “First Escrow Distribution Date”), the Parties shall instruct the
Escrow Agent to release to the account designated by the Sellers an amount equal
to (A) one half of the funds remaining in the Escrow Account subsequent to the
final determination of the Purchase Price under Sections 2.6 and 2.7 and any
distributions to the Buyer from the Escrow Account for such adjustments minus
(B) the amount of any good faith dispute between the Buyer and the Sellers in
the adjustments to be made pursuant to Exhibit L. On the 12 month anniversary of
the First Escrow Distribution Date (the “Final Escrow Distribution Date”), the
Parties shall instruct the Escrow Agent to release to the account designated by
the Sellers an amount equal to (A) all funds held in the Escrow Account as at
such date, minus (B) the aggregate amount of outstanding indemnification claims
made by Buyer in good faith against the Escrow Account as of the Final Escrow
Distribution Date. Any amounts not distributed as of the Final Escrow
Distribution Date will be distributed in accordance with the terms of the Escrow
Agreement. If any amount is required to be released from the Escrow Account
pursuant to the terms of this Agreement, Sellers and Buyer shall direct their
respective Authorized Representatives (as defined in the Escrow Agreement) to
execute a Joint Instruction (as defined in the Escrow Agreement) instructing
such release in accordance with the terms of the Escrow Agreement.

 

Section 2.10   Withholding Rights. Notwithstanding anything to the contrary in
this Agreement, the Buyer Parties will be entitled to deduct and withhold from
the consideration otherwise deliverable under this Agreement, and from any other
payments otherwise required pursuant to this Agreement, such amounts as the
Buyer Parties or their Affiliates are entitled to hereunder or required to
deduct and withhold with respect to any such deliveries and payments under
applicable Law. To the extent that amounts are so withheld, they will be treated
for all purposes of this Agreement as having been delivered and paid to such
Person in respect of which such deduction and withholding was made.

 

Section 2.11    Non-Assignable Contracts.

 

(a)      Notwithstanding any other provision in this Agreement, neither this
Agreement nor any other document executed by the Sellers pursuant to this
Agreement will constitute an assignment or attempted assignment of any
Non-Assignable Contract.

 

(b)      Upon the mutual agreement of the Buyer and Sellers, the Sellers will
use commercially reasonable efforts to obtain any consent to assignment which
may be required for the assignment to the Buyer Sub of any such Non-Assignable
Contract. The expenses of obtaining any such consents shall be allocated
equitably between the Parties in a manner mutually agreed upon by the Parties on
a case by case basis. If any necessary consent has not been obtained as of the
Closing, such Non-Assignable Contract will not be deemed assigned and the
Sellers will:

 

          (i)        hold their right, title and interest in, to and under such
Non-Assignable Contract for the benefit of the Buyer Sub until such consent is
obtained;

  

26

 

 

          (ii)       use commercially reasonable efforts (without obligation to
pay any fee or other compensation, other than contractual assignment fees) to
obtain the consent to the assignment to the Buyer Sub of such Non-Assignable
Contract;

 

          (iii)      take such commercially reasonable action in the name of the
Sellers or otherwise as the Buyer Sub may reasonably require and at the expense
of the Sellers so as to provide the Buyer Sub with the benefits of the
Non-Assignable Contract, including taking legal action to enforce the terms of
any Non-Assignable Contract, including with respect to any breach thereof by the
applicable counterparty; and

 

          (iv)      unless prohibited by the terms of the Non-Assignable
Contract, authorize the Buyer Sub, at the Buyer Sub’s expense, to perform all of
the Sellers’ obligations and have all of the Sellers’ rights, including payment,
under such Non-Assignable Contract and constitute the Buyer Sub the attorney of
the Sellers to act in the name of the Sellers with respect to such
Non-Assignable Contract, in which case the Buyer Sub shall be entitled to the
full benefit of the Non-Assignable Contract. For the avoidance of doubt, the
Buyer Sub shall be entitled to all payments, including any receivables that
constitute Current Trade Receivables, received by the Buyer Sub, Sellers or any
of their respective Affiliates on such Non-Assignable Contract following
Closing.

 

(c)      Buyer Sub will timely perform and satisfy the Sellers’ obligations
under the Non-Assignable Contract.

 

(d)      Notwithstanding the foregoing, to the extent any of the Leases
constitute Non-Assignable Contracts, and the applicable landlord requires, in
connection with granting a consent to assignment following the Closing, any
financial concession (including an assignment fee (whether or not contractual),
increase in rent, increase in security deposit, or otherwise), the Sellers shall
bear the full amount of such financial concession, and the Buyer Sub shall be
reimbursed, at its election, from the Sellers or the Escrow Account for the full
amount thereof.

 

(e)      Non-Assignable Contracts shall be included in the Preliminary Net Asset
Amount and in the Net Asset Amount as if such Contracts had been assigned to the
Buyer Sub.

 

ARTICLE III

CLOSING

 

Section 3.1      Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place electronically and simultaneously
with the execution of this Agreement, on the date hereof (the “Closing Date”),
unless another date, time or place is agreed to in writing by the Parties. The
Closing shall be deemed to be effective as of 12:01 a.m., Chicago Time, on the
Closing Date, unless another date, time or place is agreed to in writing by the
Parties, and the title to the Acquired Assets shall transfer to the Buyer Sub at
such time.

 

Section 3.2      Closing Deliveries of the Sellers. Simultaneous with the
execution of this Agreement, the Sellers have delivered to the Buyer Parties the
following (with the documents, agreements and materials referenced in (a), (d),
(h), (j), (k), (o), (p), (q), (s), (u), (v) and (w) below being collectively
referred to as the “Sellers Ancillary Documents”): 

 

27

 

  

(a)      the lease agreements and amendments thereto attached as Exhibit B, for
the parcel(s) of real property owned by HNJ Real Estate Holdings, LLC, a New
Jersey limited liability company, Huen Electric Real Estate Holdings, LLC, an
Illinois limited liability company, and Hughes-Colvin, LLC, a New York limited
liability company;

 

(b)      the consents listed on Schedule 3.2(b) required to transfer ownership
of the Acquired Assets;

 

(c)      evidence that all security interests or other Liens granted by any
Seller or applicable to the Acquired Assets have been, or immediately following
the occurrence of the Closing shall be, released and terminated;

 

(d)      a non-foreign person affidavit dated as of the Closing Date from each
Seller, sworn under penalty of perjury and in form and substance required under
the Treasury Regulations issued pursuant to Section 1445 of the Code, stating
that such Seller is not a “foreign person” as defined in Section 1445 of the
Code;

 

(e)      a certificate of the Secretary of State from each jurisdiction where
each Seller is qualified to do business as a foreign corporation, dated no
earlier than 15 days prior to the Closing Date, as to the legal existence and
good standing of each such Seller in such jurisdictions;

 

(f)       evidence that all of the Sellers’ Insurance Policies will remain in
effect, and that the Buyer Parties have been added as additional insureds on all
such policies;

 

(g)      for each state and local Taxing jurisdiction where any Seller is
conducting business, either (i) a Tax clearance certificate or Certificate of No
Tax Due applicable to each Tax for which such a certificate may be obtained
under state or local Law; (ii) an amount held in escrow (in an account separate
from the Escrow Account) equal to the amount reflected on any statement of
estimated Tax due or required to be withheld issued by the appropriate
Government Entity; or (iii) an amount held in escrow (in an account separate
from the Escrow Account) sufficient to cover any successor Tax Liability that
may be incurred as a result of the purchase of the Acquired Assets;

 

(h)      a duly executed counterpart to the Escrow Agreement, executed by the
Sellers and the Escrow Agent;

 

(i)       original title documents for all Acquired Assets that are physically
titled;

 

(j)       a bill of sale agreement with respect to the transfer of the Acquired
Assets (the “Bill of Sale”), in the form attached hereto as Exhibit D, duly
executed by each of the Sellers;

  

28

 

  

(k)      an assignment and assumption agreement with respect to the Assumed
Contracts (the “Assignment and Assumption Agreement”) in the form attached
hereto as Exhibit F, duly executed by each Seller;

 

(l)       possession of the Acquired Assets;

 

(m)     possession of all warranties of all machinery and equipment, and all
guarantees from all manufacturers and suppliers relating to any of the Acquired
Assets;

 

(n)      all Contracts, files and other data and documents relating to the
Acquired Assets;

 

(o)      a certificate signed by the Secretary of each Seller, dated as of the
Closing Date, attaching true, correct and complete copies of the resolutions of
each Seller and their respective direct and indirect shareholders authorizing
the transactions contemplated hereby;

 

(p)      such other instruments of sale, transfer, conveyance and assignment as
the Buyer Sub may reasonably request to effectuate the transactions contemplated
hereby;

 

(q)      in respect of each Lease, (i) a subordination, non-disturbance and
attornment agreement from each party holding a recorded mortgage with respect to
any of the Leased Premises, and (ii) a lease assignment and estoppel (confirming
the terms of the applicable Lease and evidencing the applicable landlord’s
consent to the within assignment and assumption, to the extent required under
the terms of the applicable Lease, and absence of existing defaults or
circumstances which given the passage of time would constitute a default) in a
form approved by the Buyer Sub with respect to each Lease, duly executed by the
applicable Seller and the applicable landlord (collectively, the “Lease
Assignments”);

 

(r)       employment agreements duly executed by those individuals listed on
Schedule 3.2(q) (the “Employment Agreements”);

 

(s)      a Sellers’ representative agreement in the form of Exhibit K;

 

(t)       a copy of each Bond listed on Schedule 4.22;

 

(u)       an “Allocation of Economic Benefits, Risk and Liability Agreement” by
and among the Sellers (the “Allocation Agreement”) in the form attached hereto
as Exhibit E, duly executed by the Sellers together with the resolutions of all
the Sellers’ shareholders approving such agreement;

 

(v)      duly executed amendments to each of the Joint Venture Agreements
pursuant to which the counterparties to such Joint Venture Agreements have
agreed to the substitution of the Buyer Sub as a party to such Joint Venture
Agreements in place of Huen Illinois and the assignment of all of Huen Illinois’
interests in the Joint Ventures to the Buyer Sub;

  

29

 

  

(w)     duly executed counterparts to each of the Restrictive Covenant
Agreements; and

 

(x)      payoff letters from each Person owed Indebtedness, as set out in
Schedule 2.5(c), indicating that upon payment of a specified amount, along with
a per diem interest amount, if applicable, such Person shall be paid in full
and, if applicable, such Person shall release his, her or its security interest
and authorize the Buyer Parties to file Uniform Commercial Code termination
statements, or such other documents or endorsements necessary to release or
discharge the financing statements, security interests or other Liens of such,
and evidence the release or discharge of such financing statements, security
interests or other Liens on or against any of the Acquired Assets.

 

Section 3.3      Closing Deliveries of the Buyer Sub. Simultaneous with the
execution of this Agreement, the Buyer Sub has delivered to the Sellers the
following (with the documents, agreements and materials referenced in (a)-(c),
(e) and (g) below being collectively referred to as the “Buyer Ancillary
Documents”, and together with the Sellers Ancillary Documents, the “Ancillary
Documents”): 

 

(a)      duly executed counterparts to the Lease Assignments;

 

(b)      duly executed counterparts to the Employment Agreements;

 

(c)      a duly executed counterpart to the Escrow Agreement, executed by the
Buyer;

 

(d)      certificates of the Secretary of State of the State of Delaware dated
no earlier than 15 days prior to the Closing Date, as to the legal existence and
good standing of each of the Buyer Parties in such jurisdiction;

 

(e)      a duly executed counterpart to the Bill of Sale, executed by the Buyer
Sub;

 

(f)       a duly executed Assignment and Assumption Agreement executed by the
Buyer Sub;

 

(g)      duly executed counterparts to each of the Restrictive Covenant
Agreements; and

 

(h)      a duly executed amendment to Sellers’ surety’s general indemnity
agreement naming Buyer, Buyer Sub and Sellers as co-indemnitors on bonds, if
any, for work in progress as of the Closing Date.

  

30

 

  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE SELLERS, BUSINESS AND
ACQUIRED ASSETS

 

The Sellers represent and warrant, jointly and severally, to the Buyer Parties
as follows.

 

Section 4.1      Organization and Qualification.

 

(a)      Each Seller is a corporation duly incorporated, validly existing and in
good standing under the Laws of its state of incorporation. Each Seller has all
requisite corporate power and authority to carry on the Business as currently
conducted by it and to own, lease or operate the Acquired Assets owned, leased
or operated by it.

 

(b)      Each Seller is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each of the jurisdictions set forth on
Schedule 4.1(b), which are all of the jurisdictions in which the ownership,
lease or use of its assets or the conduct of the Business requires such
qualification or license.

 

(c)      Except as set forth on Schedule 4.1(c), (i) no Seller has, or has had,
any Subsidiaries, and (ii) no Seller controls or owns, or has controlled or
owned, directly or indirectly, any beneficial or legal interest in any capital
stock or similar equity interest of any Person, Subsidiary or joint ventures
formed to perform work under Assumed Contracts or with respect to which any
Seller may have any Liabilities of any kind, including warranty liability,
following the Closing.

 

(d)      The Sellers have delivered to the Buyer Parties a true and correct copy
of the articles of incorporation and bylaws of each Seller and of Huen Illinois’
parent company, MI Investments (Huen), Inc. (“MI”), in each case as amended to
date (the “Organizational Documents”) and such Organizational Documents are in
full force and effect.

 

(e)      Except as set forth on Schedule 4.1(e), no Seller has conducted any
business under or otherwise used, for any purpose or in any jurisdiction, any
fictitious name, assumed name, trade name or other name, other than the names
“Huen Electric,” “Huen Electric, Inc.,” “Huen Electric New Jersey Inc.” and
“Huen New York, Inc.” No Seller has any predecessor entities. No Seller
conducts, or has had, any operations or sales outside the United States.

 

(f)       Except as set forth on Schedule 4.1(f), each Seller has in all
material respects (i) observed all organizational formalities necessary under
applicable Law to preserve its existence as a corporation validly existing and
in good standing under the Laws of its state of incorporation, (ii) held its
assets in its own name and has not commingled its assets with the assets of any
other Person or failed to use its own separate stationery, telephone number,
invoices and checks, (iii) maintained its Books and Records (including the
Financial Statements, books of account and bank accounts) separate and apart
from those of any other Person, and (iv) held itself out to the public as a
legal entity separate and distinct from any other Person and has conducted the
Business solely in its own name.

 

(g)      Except as set forth on Schedule 4.1(g), none of the Sellers is subject
to any restriction, whether contained in its governing documents, its
constituent documents, or otherwise, that limits its ability to satisfy any
obligations hereunder, including the indemnification obligations set out in
Article 7.

  

31

 

  

(h)      Since its incorporation, MI has not engaged in any business activities
other than (i) its ownership of the stock of Huen Illinois, and (ii) engaging in
transactions related to its capital stock, in each case including any activities
related or incidental thereto. Without limiting the generality of the foregoing,
MI does not (x) have, nor has it ever had, any employees, (y) own, operate or
lease, nor has it ever owned, operated or leased, any real property or personal
property or (z) have any Liabilities required under GAAP to be reflected on a
balance sheet or the notes thereto, except for Liabilities arising out of its
organizational documents, this Agreement, the ownership of the stock of Huen
Illinois, tax obligations, obligations to indemnify officers and directors, and
other Liabilities typically incurred by holding companies that do not have, and
have never had, any operations.

 

(i)       Except as set forth on Schedule 4.1(i), the Unrelated Entities do not
conduct any business or own any assets relating to the Business of the Sellers
or the Acquired Assets. Except as set forth on Schedule 4.1(i), the Sellers do
not have any Liabilities arising out of or relating to the existence or
activities of the Unrelated Entities.

 

Section 4.2      Capitalization. Attached as Schedule 4.2 is a true, correct,
and complete capitalization chart of each Seller and MI. The Persons identified
in Schedule 4.2 are the ultimate beneficial owners of all of the authorized
shares, options, participations, membership or partnership interests, or other
equity interests (“Equity Interests”) of the Sellers and MI, and no other Person
owns any Equity Interests, or any contractual right to acquire any Equity
Interests, of any Seller or MI.  

 

Section 4.3      No Conflict.

 

(a)      None of the execution and delivery by the Sellers of this Agreement nor
the Sellers Ancillary Documents to which any Seller is a party, the consummation
of the transactions contemplated hereby or thereby, nor the performance and
material compliance by any Seller with any of the provisions hereof or thereof
will, directly or indirectly:

 

   (i)       contravene, conflict with or result in a violation of (A) any
provision of the Organizational Documents, or (B) any resolution adopted by the
board of directors or partners, as applicable, of any Seller or MI;

 

  (ii)       contravene, conflict with or result in a violation of, or give any
Governmental Entity or other Person the right to challenge the transactions
contemplated by this Agreement or the Sellers Ancillary Documents under any Law
applicable to the Sellers, the Business or the assets of the Sellers (including
the Acquired Assets), or any Orders to which the Sellers, the Business or its
assets (including the Acquired Assets) are subject;

 

  (iii)      contravene, conflict with or result in a violation of any of the
terms or requirements of, or give any Governmental Entity the right to revoke,
withdraw, suspend, cancel, terminate or modify, any License that is held by any
Seller with respect to the Business or the assets of the Sellers (including the
Acquired Assets);

  

32

 

  

  (iv)      except as set forth on Schedule 4.3(a)(iv), contravene, conflict
with or result in a violation or breach of any provision of, or give any Person
the right to declare a default under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any Contract; or

 

  (v)       result in the imposition or creation of any Lien upon or with
respect to the Acquired Assets.

 

(b)      Except as set forth on Schedule 4.3(b), no consent, release, waiver,
authorization, approval, Order, License or declaration or filing with, or
notification to, any Person or any Governmental Entity is required on the part
of any Seller in connection with the execution and delivery of this Agreement or
the Sellers Ancillary Documents by the Sellers or the compliance by the Sellers
with any of the provisions hereof or thereof, or the consummation by the Sellers
of the transactions contemplated hereby and thereby.

 

Section 4.4      Compliance with Laws; Licenses.

 

(a)      Except as set forth on Schedule 4.4(a), each Seller is, and at all
times since January 1, 2012, has been, in material compliance with all Laws
applicable to it, the ownership of the Business and the assets (including the
Acquired Assets) of such Seller, and since such date no Seller has received any
written notice of a violation of any such Laws, nor do any facts exist that
might result in a failure to comply with all such applicable Laws.

 

(b)      Schedule 4.4(b) sets forth a complete list of all Licenses held by any
Seller, which constitute all of the Licenses which are required for the
operation of the Business as presently conducted and the ownership and operation
of the assets of the Sellers and the Real Property, in material compliance with
all applicable Laws. All such Licenses are, and immediately before the Closing
will be, in full force and effect. Except as set forth on Schedule 4.4(b), the
Sellers are in material compliance with the terms, conditions and provisions of
the Licenses required to be listed on Schedule 4.4(b) and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or
violation of any term, condition or provision of any such License.

 

Section 4.5      Financial Statements.

 

(a)      Schedule 4.5 sets forth the following financial statements of the
Sellers (collectively, the “Financial Statements”): (i) the unaudited combined
balance sheet of the Sellers as of April 30, 2018, and the related statements of
income for the four months then ending, and (ii) the audited combined balance
sheet of the Sellers as of December 31, 2017, and the related statements of
income for the 12 months then ending. The Financial Statements (x) are
consistent with, and were prepared from, the Books and Records of the Sellers,
(y) fairly present in all material respects the financial condition and results
of operations of the Sellers as of the dates and for the periods indicated
therein, and (z) have been prepared in accordance with GAAP.

  

33

 

  



(b)      The Preliminary Net Asset Amount is based on and derived from the
Preliminary Balance Sheet, and each fixed asset included in the Acquired Assets
is carried and set out in the Preliminary Balance Sheet at book value.

 

Section 4.6       No Undisclosed Liabilities. Except as set forth on Schedule
4.6, the Sellers have no Liabilities in excess of $50,000 in the aggregate,
except for Liabilities accrued, expressly reserved or otherwise specifically
disclosed in the Financial Statements.

 

Section 4.7      Books and Records and Accounts. The Books and Records of the
Sellers accurately reflect all material transactions relating to the Business.
Each Seller maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorization, and (b) transactions are
recorded as necessary to (i) permit preparation of financial statements that are
true and complete in all material respects and that fairly present the financial
condition and results of operations of the Sellers and (ii) maintain
accountability for assets.

 

Section 4.8      Trade Receivable. Except as set forth on Schedule 4.8, all
accounts receivable (other than the Excluded Trade Receivables), including
retainage on any Customer Contract, of the Sellers that are reflected on the
accounting records of the Sellers as of the Closing Date (collectively, the
“Current Trade Receivables”) represent or will represent valid obligations
arising from sales actually made or services actually performed in the Ordinary
Course of Business. Unless paid prior to the Closing Date, the Sellers
reasonably believe the Current Trade Receivables are or will be collectible net
of the respective reserves shown on the Preliminary Balance Sheet and updated to
the Audited Net Asset Amount (which reserves are adequate and calculated
consistent with GAAP). Except as set forth on Schedule 4.8, there is no contest,
claim, or right of setoff, other than returns in the Ordinary Course of
Business, under any Contract with any obligor of any Current Trade Receivables
relating to the amount or validity of such Current Trade Receivables. Schedule
4.8 contains a complete and accurate list of all Current Trade Receivables as of
the Closing Date, which list sets forth the aging and any reserves set for each
Current Trade Receivables.

 

Section 4.9      Sufficiency of Assets. Except as set forth on Schedule 4.9, on
the Closing Date, the Acquired Assets, together with the other rights being
acquired by the Buyer Sub hereunder, will constitute all of the tangible and
intangible assets of any nature whatsoever necessary to operate the Business in
the manner currently conducted by the Sellers and as conducted by the Sellers in
the year preceding the date hereof. Except as set forth on Schedule 4.9, the
operation of the Business is conducted solely through the Sellers. For the
avoidance of doubt, this representation does not include Sellers’ cash or cash
equivalents that are not included in the Acquired Assets.

 

Section 4.10   Absence of Certain Developments. To the Sellers’ Knowledge and
except as contemplated by this Agreement, there are no events, facts or
circumstances exist individually or in the aggregate, that have or could
reasonably be expected to have a Material Adverse Effect.

  

34

 

  

Section 4.11     Assets of the Business.

 

(a)      Except as set forth on Schedule 4.11(a), the Sellers have good and
valid title to, or a valid leasehold interest in, assets, properties and rights
(including the Leased Premises and the Acquired Assets) that (i) are necessary
for, or that are used or held for use in connection with conducting the Business
and/or (ii) were used or held for use by the Sellers to generate the financial
performance and results of operations reflected in the Financial Statements.
With the exception of any Non-Assignable Contracts, and except as set forth on
Schedule 4.11(a), immediately following the occurrence of the Closing, without
regard to any actions taken (or omitted to be taken) by the Buyer Sub or by the
Sellers at the direction of the Buyer Sub, all of the Acquired Assets will be
owned free and clear of all Liens by the Buyer Sub.

 

(b)      All of the material tangible assets (including the Acquired Assets) of
the Sellers are in good operating condition and repair, reasonable wear and tear
excepted, and are adequate for the uses to which they are presently being put.
None of the material tangible assets (including the Acquired Assets) are in need
of maintenance or repairs except for ordinary, routine maintenance and repairs
which are not material in nature or cost.

 

(c)      Schedule 4.11 contains a true, complete, and correct list of tooling
used by any Seller in the Business.

 

(d)      Except as set forth on Schedule 4.11(d), none of the Acquired Assets
has served as collateral for any obligation of any Seller or any Affiliates of
any Seller.

 

Section 4.12    Contracts.

 

(a)      Schedules 4.12(a)(i) through 4.12(a)(x) set forth a listing of all
material Contracts to which any Sellers or any Joint Venture is a party or by
which any Seller or any Joint Venture or respective assets (including the
Acquired Assets) may be bound, and to the extent such Contracts are oral, a
description of the relevant terms thereof, (each Contract, a “Material
Contract”):

 

          (i)        Schedule 4.12(a)(i) (the “Preliminary Accounting Date
Project Lookback Schedule”) sets forth each Customer Contract for each Seller
and, for each such Customer Contract, the following data prepared in accordance
with GAAP as of the Preliminary Accounting Date: (i) estimated revenue at
completion, (ii) estimated cost at completion, (iii) estimated profit at
completion, (iv) estimated profit percentage, (v) revenue inception to date,
(vi) actual cost inception to date, (vii) accrued loss, (viii) cost taken
inception to date, (ix) ITD Profit, (x) billings inception to date, (xi)
over/under billings, (xii) estimated percent complete, (xiii) the estimated
amount of any remaining warranty obligation, (xiv) the remaining warranty
duration, (xv) the warranty reserve, if any, and (xvi) a list of all pending
change orders and potential claims, including claims against any Bonds, all of
which reconciled to the Preliminary Net Asset Amount, as applicable, set forth
in the Preliminary Net Asset Amount calculation in Exhibit L;

  

35

 

   

          (ii)       Schedule 4.12(a)(ii) sets forth each Contract providing for
the lease or sublease by or to any Seller (as lessor, sublessor, lessee or
sublessee) of any real estate, including the Leases;

 

          (iii)      Schedule 4.12(a)(iii) sets forth each Contract imposing any
restriction on the right or ability of any Seller or the Business or any
employees thereof to (A) compete with, or solicit the services or employment of,
any other Person; (B) sell any product or other asset, or perform any services
anywhere in the world; (C) acquire any product or other asset or any services
from any other Person, or transact business or deal in any other manner with any
other Person or (D) develop, use, sell or license any Intellectual Property, or
that grants material exclusivity rights or “most favored nations” status to the
counterparty thereof;

 

          (iv)      Schedule 4.12(a)(iv) sets forth each Contract involving a
standstill or similar obligation on any Seller;

 

          (v)       Schedule 4.12(a)(v) sets forth each Contract concerning a
partnership or joint venture or involving the sharing of profits or expenses to
which any Seller is a party, including the Joint Venture Agreements and any
Contract to which any Joint Venture is a party or that relates to the business
of any Joint Venture, all of which shall be reconciled to the Preliminary Net
Asset Amount, as applicable, set forth in the Preliminary Net Asset Amount
calculation in Exhibit L;

 

          (vi)      Schedule 4.12(a)(vi) sets forth each Contract or other
agreement under which any Seller has agreed to indemnify any Person relating to
the conduct of the Business;

 

          (vii)     Schedule 4.12(a)(vii) sets forth any (A) Government Contract
or (B) pending Government Bid;

 

          (viii)    Schedule 4.12(a)(viii) sets forth for each Seller each
insurance, surety bond or other similar agreement;

 

          (ix)      Schedule 4.12(a)(ix) sets forth each Contract that is
otherwise material to the condition (financial or otherwise) or operation of the
Business or which is outside the Ordinary Course of Business; and

 

          (x)       Schedule 4.12(a)(x) sets forth each Contract that has or
could reasonably be expected to have a Material Adverse Effect if (A) any other
party cancelled or terminated such Contract (with or without notice or the
passage of time), (B) any other party has claimed monetary damages (either
individually or in the aggregate with all other such claims under such
Contracts) from any Seller or (C) any obligation were accelerated or any benefit
were lost under such Contract.

  

36

 

  

For purposes of Section 4.12, disclosure on any Schedule 4.12(a)(i) through
Schedule 4.12(a)(x) shall be deemed disclosure on each other applicable Schedule
4.12(a)(i) thorough Schedule 4.12(a)(x).

 

(b)      Each Contract is legal, valid, binding and in full force and effect and
is enforceable against the applicable Seller and each other party thereto, in
accordance with its respective terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium or other Laws affecting creditors’ rights
generally and the exercise of judicial discretion in accordance with general
equitable principles. Except as set forth on Schedule 4.12(b), no Seller nor any
other party to any Contract is (with or without the lapse of time or the giving
of notice, or both) in breach or default in any material respect thereunder or
has repudiated any term of such Contract. Except as set forth on Schedule
4.12(b), no Seller has received any verbal or written notice of termination,
cancellation or non-renewal with respect to any Contract.

 

(c)      Except as set forth on Schedule 4.12(c), immediately prior to the
Closing Date, no event or development has occurred, and no fact, circumstance or
condition exists, that (with or without notice or lapse of time or both) would
(i) result in a violation or breach of any provision of any Contract; (ii) give
any Person the right to declare a default or exercise any remedy under any
Contract; (iii) give any Person the right to receive or require a material
rebate, chargeback, penalty or change in delivery schedule under any Contract;
(iv) give any Person the right to accelerate the performance of any obligation
under any Contract; or (v) give any Person the right to cancel, terminate or
modify any Contract.

 

(d)      Except as set forth on Schedule 4.12(d), immediately following the
Closing, each Contract will continue to be legally valid and binding on and
enforceable by the Buyer Sub on terms identical to those in effect immediately
prior to the Closing, in each case without breaching the terms thereof or
resulting in the forfeiture or impairment of any rights thereunder and without
the consent, approval or act of, or the making of any filing with, any other
Person. Each Seller has performed, or is performing, in all material respects,
such Seller’s obligations required to be performed by it to date under each
Contract, and no Seller is (with or without the lapse of time or the giving of
notice, or both) in material breach or default thereunder. No Seller has waived
or released any of its material rights under any Contract. Complete and correct
copies of all Contracts, together with all modifications, supplements and
amendments thereto, have been made available to the Buyer Parties. Except for
consents required for the assignment of any Non-Assignable Contracts, no
Contract to which any Seller is a party will require the consent of the
counterparty thereto as a consequence of the transactions contemplated hereby.

 

(e)      Schedule 4.12(e)(i) sets forth the forms of Contracts (including
purchase orders) used by any Seller with (i) subcontractors (the “Form
Subcontractor Contracts”), and (ii) suppliers (the “Form Supply Contracts”).
Except for the Contracts set forth on Schedule 4.12(e)(ii) and as described on
Schedule 4.12(e)(ii), all of the Sellers’ (x) subcontractors have entered into
Contracts that are substantially similar to, or on terms not materially less
advantageous to the Sellers than, the Form Subcontractor Contracts, and (y)
suppliers have entered into Contracts that are substantially similar to, or on
terms not materially less advantageous to the Sellers than, the Form Supply
Contracts.

  

37

 

   

Section 4.13    Intellectual Property; No Infringement.

 

(a)      Schedule 4.13 lists (A) all Registered Intellectual Property (including
domain names and social media handles) owned by, or filed in the name of, any
Seller (listed by legal owner and including type, jurisdiction, registration or
application number, and registration or filing date and expiration date) (the
“Seller Registered Intellectual Property”), (B) invention disclosures and
computer software owned by any Seller (other than licenses for generally
commercially available computer software that has been licensed to such Seller
on standard terms), and (C) material unregistered Intellectual Property used in
the Business.

 

(b)      Each item of Seller Intellectual Property, including all Seller
Registered Intellectual Property listed on Schedule 4.13, is free and clear of
all Liens (other than Liens arising from non-exclusive licenses of Seller
Intellectual Property entered into in the Ordinary Course of Business),
encumbrances or any other rights of others. Except as set forth on Schedule
4.13(b), the Sellers hold valid licenses for all third-party owned Intellectual
Property. Except as set forth on Schedule 4.13(b), the Sellers are the exclusive
legal and record owners of (A) all trademarks, trade names, patents and patent
applications (including provisional applications), domain names and social media
handles used to conduct of the Business as it is currently being conducted,
(B) all copyrighted works that the Sellers produce or other works of authorship
that any Seller otherwise purports to own, and have good title thereto, and
(C) all other items of Seller Registered Intellectual Property and material
Seller Intellectual Property owned by any Seller to conduct the Business in the
ordinary course of business.

 

(c)      No actions, suits, proceedings, arbitrations or mediations or similar
actions have been instituted, are pending or, to the Sellers’ Knowledge, are
threatened against the Sellers that challenge the rights of the Sellers in or to
the validity, enforceability or ownership of the Seller Intellectual Property,
or use by the Sellers of any licensed Intellectual Property. To the Sellers’
Knowledge, neither the use of the Seller Intellectual Property as currently used
by the Sellers in the conduct of their businesses, nor the conduct of their
businesses as presently conducted, infringes upon, misappropriates, or otherwise
violates the Intellectual Property rights of any Person, no Seller has received
any written charge, complaint, claim, demand or notice in the past three years
alleging such infringement, misappropriation or violation. To the Sellers’
Knowledge, no Person is infringing upon or misappropriating or otherwise
violating any of the Seller Intellectual Property.

 

(d)      Except as set forth on Schedule 4.13(d), the Seller Intellectual
Property, together with such software and other Intellectual Property that is
licensed to the Sellers on a non-exclusive basis pursuant to an enforceable
Contract which has not been breached (including, by way of example, commercially
available software products) constitutes all the Intellectual Property necessary
to conduct the Business as it is currently conducted.

 

(e)      Each item of Seller Registered Intellectual Property is valid and
enforceable, and nothing has been done or omitted to be done by the Sellers as a
result of which any such item may cease to be valid and enforceable. The Sellers
have protected their rights in Confidential Information and trade secrets of the
Sellers or provided by any other Person to any Seller. The Seller IT Assets are
sufficient for the conduct of the Business as presently conducted.

  

38

 

  

Section 4.14    Employee Benefit Plans.

 

(a)      Schedule 4.14(a) sets forth a complete list of (i) all employment,
severance pay, salary continuation, bonus, incentive, stock option,
equity-based, retirement, pension, profit sharing or deferred compensation
plans, contracts, programs, funds, or arrangements of any kind, and (ii) all
“employee benefit plans,” as defined in Section 3(3) of ERISA, including all
employee benefit plans, contracts, programs, funds, or arrangements (whether
written or oral, qualified or nonqualified, funded or unfunded or foreign or
domestic) and any trust, escrow, or similar agreement related thereto, whether
or not funded, in respect of any present or former employees, directors,
managers, officers, equity holders, consultants, or independent contractors of
any Seller or any other member of the Controlled Group that are sponsored or
maintained by any Seller or any other member of the Controlled Group or with
respect to which any Seller or any other member of the Controlled Group has made
or is required to make payments, transfers, or contributions (all of the above
being hereinafter individually or collectively referred to as a “Benefit Plan”
or “Benefit Plans,” respectively). Except as set forth on Schedule 4.14(a), no
Seller has any Liability with respect to any plan, arrangement or practice of
the type described in the preceding sentence other than the Benefit Plans and
neither the Buyer Sub nor any of its Affiliates will have any Liability under
any Benefit Plan.

 

(b)      True and complete copies of the following materials have been delivered
or made available to the Buyer Parties: (i) all current and prior plan documents
for each Benefit Plan or, in the case of an unwritten Benefit Plan, a written
description thereof, (ii) any determination or opinion letters from the IRS with
respect to any of the Benefit Plans intended to be qualified under Section
401(a) of the Code, (iii) all current summary plan descriptions, summaries of
material modifications, annual reports, and summary annual reports with respect
to any of the Benefit Plans, (iv) all current trust agreements, insurance
contracts, and other documents relating to the funding or payment of benefits
under any Benefit Plan, and (v) any other documents, forms or other instruments
relating to any Benefit Plan benefit requested by the Buyer.

 

(c)      Schedule 4.14(c) sets forth a list of the Multiemployer Pension Plans
to which any Seller or any other member of the Controlled Group currently has or
in the past has had an obligation to contribute or with respect to which any
Seller or any other member of the Controlled Group has any Liability. Except
with respect to the Multiemployer Pension Plans set forth on Schedule 4.14(c),
no Seller nor any other member of the Controlled Group currently has, or at any
time in the past has had, an obligation to contribute to a “defined benefit
plan” as defined in Section 3(35) of ERISA, a pension plan subject to the
funding standards of Section 302 of ERISA or Section 412 of the Code or a
“multiple employer plan” within the meaning of Section 210(a) of ERISA or
Section 413(c) of the Code.

  

39

 

  

(d)      Except as set forth on Schedule 4.14(d)(i), no Multiemployer Pension
Plan to which any Seller or any other member of the Controlled Group has an
obligation to contribute (i) is in reorganization (within the meaning of Part 3
of Subtitle E of Title IV of ERISA), (ii) is in endangered status (under Section
432(b)(1) of the Code or Section 305(b)(1) of ERISA), (iii) is in critical
status (under Section 432(b)(2) of the Code or Section 305(b)(2) of ERISA), (iv)
has incurred an accumulated funding deficiency (within the meaning of Section
431(a) of the Code or Section 304(a) of ERISA), (v) has requested or been
granted by the IRS any waiver of the minimum funding standards of Section 302 of
ERISA and Section 412 of the Code, or (vi) has any Lien in favor of it (under
Section 430(k) of the Code or Sections 302(f) or 303(k) of ERISA). Except as set
forth on Schedule 4.14(d)(ii), no Seller nor any other member of the Controlled
Group has received, and no conditions or circumstances exist that could result
in, a notice of endangered or critical status pursuant to Section 432(b)(3)(D)
of the Code or Section 305(b)(3)(D) of ERISA in respect of any such
Multiemployer Pension Plan. Except as set forth on Schedule 4.14(d)(iii), no
Seller nor any other member of the Controlled Group has taken any action that
could result in any withdrawal Liability (within the meaning of Part 1 of
Subtitle E of Title IV of ERISA) if any Seller or any other member of the
Controlled Group withdrew (within the meaning of Part 1 of Subtitle E of Title
IV of ERISA) on or prior to the Closing Date from any Multiemployer Pension Plan
to which any Seller or any other member of the Controlled Group has any
obligation to contribute on the date of this Agreement.

 

 

(e)      To Sellers’ Knowledge, with respect to each group health plan
benefiting any current or former employee of any Seller or any other member of
the Controlled Group that is subject to Section 4980B of the Code, each Seller
and each other member of the Controlled Group has complied with the continuation
coverage requirements of Section 4980B of the Code and Part 6 of Subtitle B of
Title I of ERISA.

 

(f)       Except as set forth on Schedule 4.14(f), the execution and performance
of this Agreement will not (i) constitute a stated triggering event under any
Benefit Plan that will result in any payment (whether of severance pay or
otherwise) becoming due from any Seller to any current or former officer,
employee, director or consultant (or dependents of such Persons), or (ii)
accelerate the time of payment or vesting, or increase the amount of
compensation due to any current or former officer, employee, director or
consultant (or dependents of such Persons) of any Seller.

 

(g)      Except as set forth on Schedule 4.14(g), no amount that could be
received (whether in cash or property or the vesting of property) as a result of
any of the transactions contemplated by this Agreement by any employee, officer
or director of any Seller or any Affiliate of any Seller who is a “disqualified
individual” (as such term is defined in Treasury Regulation Section 1.280G-1)
under any employment, severance or termination agreement, other compensation
arrangement or Benefit Plan currently in effect would be characterized as an
“excess parachute payment” (as such term is defined in Section 280G(b)(1) of the
Code).

 

(h)      Each Benefit Plan has been maintained, operated, and administered in
material compliance with its terms and any related documents or agreements and
in material compliance with all applicable Laws. There have been no prohibited
transactions or breaches of any of the duties imposed on “fiduciaries” (within
the meaning of Section 3(21) of ERISA) by ERISA with respect to the Benefit
Plans that could result in any liability or excise tax under ERISA or the Code
being imposed on any Seller.

  

40

 

  

Section 4.15    Employment and Labor Matters.

 

(a)      Schedule 4.15(a) lists all employees employed by each Seller as of the
date hereof, identifying names, job titles, dates of hire, material terms of
employment (including, where applicable, current commission or bonus
eligibility), full or part time status, exempt or nonexempt status (where
applicable), benefits eligibility, and annual vacation entitlement (including
each employee’s balance of unused vacation). Schedule 4.15(a) also identifies
each Seller’s employees on short-term or long-term disability leave, maternity
leave, parental leave, family medical leave, military leave, extended absence or
any other leave or inactive status, the reasons for such leave, as well as the
dates on which the leave, extended absence or inactive status began and is
expected to end (if known).

 

(b)      Except as set forth on Schedule 4.15(b), no employee of any Seller or
group of employees has given written notice to any Seller of any intention to
terminate employment with any Seller, either as a result of the transactions
contemplated by this Agreement or otherwise.

 

(c)      Except as listed on Schedule 4.15(c), no Seller is currently a party to
or since January 1, 2008 has been a party to any collective bargaining agreement
or other agreement subject to enforcement under Section 301 of the Labor
Management Relations Act, 29 U.S.C. §185 (“Collective Bargaining Agreements”).
Except as set forth on Schedule 4.15(c), within the last five years no Seller
has:

 

          (i)        recognized any labor organization as the representative of
any employees; received a demand from any labor organization or employee for
recognition; been threatened with any organizational attempt by or on behalf of
any labor organization or collective bargaining representative with respect to
any employees; been a party to any petition for recognition or representation
right with any Governmental Entity with respect to any employees; or been
subject to proceedings or petitions seeking a representation whether pending or
threatened to be brought or filed with the National Labor Relations Board; or

 

          (ii)       been subject to a strike, slowdown, walk out, picketing,
handbilling, bannering, work stoppage, lockout or other concerted activity due
to any organizational activities by any employees or any labor organization.
There is no other labor dispute pending or threatened against any Seller, and no
union organization campaign currently is in progress or threatened with respect
to any employees of any Seller.

 

(d)      Except as set forth on Schedule 4.15(d), there are no Legal Proceedings
pending against any Seller, or to the Sellers’ Knowledge, threatened to be
brought or filed, by or with any Governmental Entity or arbitrator in connection
with the employment of any current or former employee, including any claim
relating to employment discrimination, harassment, retaliation, equal pay or any
other employment related matter arising under applicable Laws.

  

41

 

  

(e)      Except as set forth on Schedule 4.15(e), the Sellers have been for the
last five years in material compliance with all Laws respecting employment and
employment standards, employment practices and terms and conditions of
employment, including discrimination, civil rights, immigration, wages and
hours, and the classification (including for purposes of benefit plan
participation) and payment of employees and independent contractors, workers'
compensation, unemployment compensation benefits, health and safety, and
affirmative action. Except as set forth on Schedule 4.15(e), within the last
five years, no Seller has:

 

          (i)        incurred, and no circumstances exist under which any Seller
would reasonably be expected to incur, any Liability arising from the
misclassification of employees as independent contractors and/or from the
misclassification of employees as exempt from the requirements of the Fair Labor
Standards Act or similar state or local Laws (collectively, the “FLSA”);

 

          (ii)       employed any employee or other individual service provider
who is not legally eligible for employment under any Law relating to
immigration, violated any Law pertaining to immigration and work authorization,
or received notice from any Governmental Entity of any investigation by any
Governmental Entity regarding noncompliance with Laws pertaining to immigration,
including U.S. Social Security Administration “No-Match” letters. To Sellers’
Knowledge, no employee of any Seller is working in the United States pursuant to
a non-immigrant visa;

 

          (iii)      been delinquent in payments to any employees or other
individual service provider for any wages (including overtime compensation),
salaries, commissions, bonuses or other direct compensation for any services
performed by them or any amounts required to be reimbursed to such employees;

 

          (iv)      violated any Law relating to employment and employment
practices, terms and conditions of employment and wages and hours in connection
with the employment of any employees, including any Law relating to wages and
hours, payment of wages, child labor, family and medical leave, sick leave or
other paid or unpaid leave; access to facilities and employment opportunities
for disabled persons, employment discrimination (including discrimination based
upon sex, pregnancy, marital status, age, race, color, national origin,
ethnicity, sexual orientation, gender identity, disability, veteran status,
religion or other classification protected by law or retaliation for exercise of
rights under any Law), equal employment opportunities and affirmative action,
employee privacy, fair employment practices, and the collection and payment of
all taxes and other withholdings;

 

          (v)       been liable for the payment of any Claims, damages, fines,
penalties, or other amounts to any current or former employees, however
designated, for failure to comply with any Law pertaining to employment, or is
party to any judgment, settlement agreement, consent decree, or other agreement
with any Governmental Entity requiring continuing material compliance or
reporting obligations entered into to resolve any labor or employment matter;

  

42

 

  

          (vi)      violated any Law regulating occupational safety and health,
including the U.S. Occupational Safety and Health Act, 29 U.S.C. §§ 651, et seq.
(the “OSH Act”), or Law promulgated by any Governmental Entity (including the
Occupational Health and Safety Administration (“OSHA”) or comparable state
agencies); been found in violation of the OSH Act or other Law pertaining to
occupational safety and health; or failed to maintain records and reports
pertaining to occupational health and safety required by any Law pertaining to
occupational safety and health or any Governmental Authority (including OSHA),
including OSHA-300 injury logs;

 

          (vii)     committed any violation of Section 8 of the National Labor
Relations Act, as amended, 29 U.S.C. § 158, or any other Law pertaining to labor
of any jurisdiction where any Seller employs employees; or

 

          (viii)    implemented any plant closing, mass layoffs, work relocation
or redundancy of employees that could require notice and/or consultation under
any Law (including the Worker Adjustment and Retraining Notification Act of 1988
(the “WARN Act”) or similar state or local Law.

 

(f)      The Sellers maintain all employment records, including payroll records,
personnel files, medical files, and records pertaining to occupational health
and safety, in accordance with applicable Laws.

 

(g)      No Seller is, or has been within the last five years, a federal
government contractor or subcontractor subject to Executive Order 11246, the
Vietnam Era Veterans’ Readjustment Assistance Act of 1974 or Section 503 of the
Rehabilitation Act of 1973.

 

(h)      To the Sellers’ Knowledge, neither the employment of the Sellers’
respective employees nor the retainer of any consultant violates any
non-disclosure or non-competition agreement between any employee or consultant
and a third party.

 

Section 4.16   Litigation. Except as set forth on Schedule 4.16, there is no,
and in the past three years has not been any, outstanding Order or Legal
Proceeding by or against any Seller, the Acquired Assets (including those
arising from or alleged to arise from any products manufactured or sold, or any
services provided by the Sellers or the Business), or any Seller’s directors or
officers and no such Legal Proceeding has been threatened. There is not pending,
nor threatened, any Legal Proceeding that questions the validity of this
Agreement or any of the Sellers Ancillary Documents or any action to be taken by
the Sellers or their respective directors or officers in connection with this
Agreement or any of the Sellers Ancillary Documents, or that reasonably could be
expected to materially adversely affect the Sellers’ ability to consummate the
transactions contemplated by this Agreement or the Sellers Ancillary Documents.

 

Section 4.17    Taxes.

 

(a)      Each Seller has filed all Tax Returns with respect to the Business and
the Acquired Assets required by Applicable Law to have been filed by it. All
such Tax Returns are true, complete and correct in all material respects.

  

43

 

  

(b)      All Taxes due and payable by each Seller with respect to the Business
and the Acquired Assets or for which any of the Buyer Parties could be held
liable under a successor Liability theory of Law or otherwise (regardless of
whether shown as due on any Tax Return) have been paid.

 

(c)      Each Seller has withheld all Taxes required by Applicable Law to have
been withheld in connection with amounts paid or owing to any employee,
contractor, creditor, stockholder or other Person; and all Taxes withheld by the
Sellers have been timely paid to the appropriate Governmental Entity in
accordance with applicable Law.

 

(d)      There are no Liens (except for Permitted Liens) with respect to Taxes
currently outstanding upon any of the Acquired Assets.

 

(e)      None of the Acquired Assets are “tax-exempt use property” within the
meaning of Section 168(h)(1) of the Code.

 

(f)       No Seller is currently subject to any action or audit with respect to
Taxes related to the Business or the Acquired Assets or Taxes for which any
Buyer Party could be held liable under a successor Liability theory or
otherwise.

 

(g)      No claim or nexus inquiry has ever been made by a Tax Authority in a
jurisdiction where a Seller does not file Tax Returns that such Seller is or may
be subject to Taxation by that jurisdiction.

 

(h)      No Seller has waived any statute of limitations with respect to Taxes
or agreed to any extension of time with respect to a Tax assessment or
deficiency, with respect to any Tax period, assessment or alleged deficiency
that remains open or unresolved.

 

(i)       Each Seller has properly and timely collected and maintained all
resale certificates, exemption certificates and other documentation required to
qualify for any exemption from the collection of sales Taxes claimed or asserted
with respect to transactions or periods or portions thereof ending prior to the
Closing Date.

 

(j)       The transactions contemplated by this Agreement will not terminate any
Tax incentive, holiday, abatement, or special appraisal method used by any
Seller.

 

(k)      Except as set forth on Schedule 4.17(k), none of the Acquired Assets is
an interest (other than indebtedness within the meaning of Section 163 of the
Code) in an entity taxable as a corporation, partnership, trust, real estate
investment trust or real estate mortgage investment conduit for federal income
Tax purposes.

 

(l)       Each Seller (and any predecessor of any Seller) has been a validly
electing S corporation within the meaning of Code Sections 1361 and 1362 at all
times during its existence and each Seller will be an S corporation through and
including the Closing Date. No Seller has any qualified subchapter S
subsidiaries within the meaning of Code Section 1361(b)(3)(B).

  

44

 

  

(m)     No Seller has potential liability for any Tax under Section 1374 of the
Code. No Seller, and no subsidiary of any Seller, in the past 5 years (i)
acquired assets from another corporation in a transaction in which the relevant
Seller’s Tax basis for the acquired assets was determined, in whole or in part,
by reference to the Tax basis of the acquired assets (or any other property) in
the hands of the transferor or (ii) acquired stock of any corporation that is a
qualified subchapter S subsidiary.

 

Section 4.18   Affiliate Transactions. Except as set forth on Schedule 4.18, no
Affiliate of any Seller has any interest in any property (whether real, personal
or mixed and whether tangible or intangible) used in or pertaining to the
Business or the assets (including the Acquired Assets) of any Seller. Except as
set forth on Schedule 4.18, none of the Sellers nor any of their respective
Affiliates owns (of record or as a beneficial owner, but excluding Passive
Portfolio Investments) an equity interest or any other financial or profit
interest in a Person that has (a) had business dealings or a material financial
interest in any transaction with any Seller or with respect to its assets, or
(b) engaged in competition with the Business with respect to any line of the
services of the Business. Other than Contracts contemplated by this Agreement or
as set forth on Schedule 4.18, there is no Contract between any Seller and any
of the Sellers’ respective Affiliates with respect to the Business that is
currently in effect or that would be in effect at any time subsequent to the
Closing. All Loans between a Seller and an Affiliate thereof, including those
set out in Schedule 4.18, have been or will be as of Closing settled in full,
and no Liabilities exist thereunder.

 

Section 4.19    Real Property.

 

(a)      No Seller owns any real property.

 

(b)      Schedule 4.19(b) sets forth a list of all leases, licenses or similar
agreements relating to the Sellers’ use or occupancy of real estate owned by a
third party (collectively, the “Leases”), true, correct and complete copies of
which have previously been furnished to the Buyer in each case setting forth the
address, tenant entity and landlord thereof (collectively, the “Leased
Premises”). The Sellers are in possession of the Leased Premises and except as
set forth on Schedule 4.19(b), have not subleased, assigned, licensed or
otherwise granted anyone the right to use or occupy such Leased Premises or any
portion thereof. Except as set forth on Schedule 4.19(b), the Sellers have a
valid leasehold interest in the Leased Premises, free and clear of any Liens or
title defects that have had or could adversely affect the Sellers’ current or
intended use and occupancy, or the value, of the Leased Premises. Except as set
forth on Schedule 4.19(b), the Sellers’ operations at the Leased Premises are in
material compliance with all Laws applicable to such properties and the Licenses
necessary for the lawful operation of such properties by the Sellers are
included in the Licenses set forth on Schedule 4.4(b). Except as set forth on
Schedule 4.19(b), no Seller has received any written notice of (a) any
condemnation, eminent domain or similar proceeding affecting any portion of the
Leased Premises or any access thereto, and, no Seller has received written
notice of any such proceedings to take place in the future, (b) any special
assessment or pending improvement Liens to be made by any Governmental Entity
which may affect any of the Leased Premises, or (c) any violations by any Seller
of material building codes or zoning ordinances or other material Laws with
respect to the Leased Premises, and no Seller has received written notice of any
of the matters described in clauses (a) to (c) of this Section 4.19(b). All
utility services or systems for the Leased Premises are operational and
sufficient for the operation of the Business as currently conducted and as
presently contemplated to be conducted. The Leased Premises and all improvements
thereon are in good working order and repair, subject to ordinary wear and tear.

 

45

 





(c)       The Real Property comprises all real property necessary to conduct the
Business as it is currently being conducted.

 

Section 4.20      Environmental, Health and Safety Matters.

 

(a)        Except as set forth on Schedule_4.20(a), each Seller has been and is
in material compliance with all Environmental Laws applicable to such Seller and
the Business as conducted at the Facilities, and possesses and complies and has
complied with all Environmental Permits required under such Environmental Laws.
All Environmental Permits held by any Seller are set forth on Schedule 4.20(a).
No Seller has been notified by any Governmental Entity that any such
Environmental Permits will be modified, suspended or revoked or cannot be
renewed in the Ordinary Course of Business consistent with past practice.

 

(b)       Except as set forth on Schedule 4.20(b), there are no present or past
Environmental Conditions.

 

(c)       There is no pending or threatened Environmental Claim against any
Seller or any Seller’s affiliates relating to the Real Property.

 

(d)       There are no Hazardous Materials or other conditions at, under or
emanating from, and there has been no Release at, on or adjoining, any real
property currently or formerly owned, operated or leased by any Seller or any
respective predecessors-in-interest (collectively, the “Property”) that would
reasonably be expected to give rise to an Environmental Claim against or
Liability of any Seller under any Environmental Law.

 

(e)        None of the Real Property is (i) listed or proposed for listing on
the National Priorities List promulgated under CERCLA, (ii) listed on the
Comprehensive Environmental Response, Compensation, and Liability Information
System promulgated under CERCLA, or (iii) listed on any comparable list
promulgated or published by any Governmental Entity. No Lien has been recorded
under any Environmental Law with respect to any of the Property.

 

(f)        No Seller has assumed, contractually or by operation of applicable
Law, any Liabilities of any third party under any Environmental Law.

 

(g)       The execution and delivery by the Sellers of this Agreement and the
consummation by the Sellers of the transactions contemplated hereby will not
require any Remedial Action under any Environmental Law.

 

46

 

 

(h)        No Seller is conducting any Remedial Action under any Environmental
Law, nor is any Seller obligated under any Environmental Law or order, decree or
agreement with any Governmental Entity to conduct any such Remedial Action, in
each case related to any Seller or the Business.

 

(i)         There are no underground storage tanks or related piping, surface
impoundments, land disposal sites, hazardous waste storage, treatment, or
disposal units or facilities or friable asbestos containing material at the
Facilities.

 

(j)         Schedule 4.20(j) sets forth an accurate, true, correct and complete
list of all Environmental Reports. Copies of such Environmental Reports and
written notices and correspondence have previously been provided to the Buyer
Parties.

 

(k)        Each of the locations where Sellers conduct Business and the Real
Property are in material compliance with OSHA, and all other applicable Laws
with respect to occupational safety and health. There are no actions, suits,
claims, notices of potential claims, regulatory proceedings or other litigation,
proceedings or governmental investigations pending or threatened against or
affecting the Business of the Sellers or any of the Real Property, in each case
based upon an alleged violation of OSHA or any other applicable Law with respect
to occupational safety and health.

 

(l)         There are no actions, suits, claims, notices of potential claims,
regulatory proceedings or other litigation, proceedings or governmental
investigations pending or threatened against or affecting the business of any
Seller or any of the Facilities, in each case based upon an alleged exposure to
asbestos or based upon an alleged exposure to any other substance or condition
at any of the Facilities or the Property that is alleged to violate OSHA or any
other applicable Law with respect to occupational safety and health.

 

(m)       The Sellers and the Facilities and their operations and assets are not
reasonably expected to require a material capital expenditure or annual
operating expense increase during the two years following the Closing Date to
achieve compliance with any Environmental Law.

 



Section 4.21       Customers.   Schedule 4.21 sets forth a complete and accurate
list of the Customers of each Seller. Since January 1, 2013, and except as set
forth on Schedule 4.21, no Customer has made a claim in writing for a refund or
rescission under any Contract (and no Seller has been advised and no such Person
has any intention to do so).



 



Section 4.22       Bonding Obligations.   Schedule 4.22 sets forth a true,
complete, correct and accurate list of all Bonds (including Bonds from
subcontractors and except for Bonds that form part of, or pertain to, the
Excluded Contracts), including, with respect to each Bond, the issuer,
beneficiary, date of issuance, identification number, amount thereof and
approximate dollar amount of work remaining as of the Closing Date on each
bonded project.



 

47

 

 

Section 4.23      Insurance.   The Sellers maintain the policies of commercial
general liability, automobile, employer’s liability, professional liability,
director’s and officer’s liability, pollution, workers’ compensation and the
other forms of insurance with respect to the Business identified in
Schedule 4.23 (collectively, the “Insurance Policies”). Schedule 4.23 sets forth
a complete listing of all lines, limits, and deductibles for all primary and
excess layers of the Insurance Policies. All Insurance Policies are in full
force and effect, all premiums due and payable thereon have been paid (other
than retroactive or retrospective premium adjustments that are not yet due, but
may be required to be paid with respect to any period ending prior to the
Closing Date) and the Sellers are otherwise in material compliance with the
terms of such Insurance Policies. Except as set forth on Schedule 4.23, no
Seller has received any written notice, and there is no threatened termination
of, or premium increase with respect to any such Insurance Policies, other than
normal premium increases in the Ordinary Course of Business. Other than
customary deductibles, the Sellers are not self-insured for any insurance with
respect to the Business. True, correct and complete copies of the Insurance
Policies in effect at any time in the past five years have been provided to the
Buyer Parties.

 

Section 4.24      Books and Records.   The books of account, minute books, stock
record books, and other records of each Seller, as requested by Buyer Parties,
have been made available to the Buyer Parties, are complete and correct and have
been maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls. The minute books of the
Sellers contain accurate and complete records of all formal meetings held, and
formal action taken by, their shareholders, boards of directors, and committees
of the board of directors of each Seller, and no formal meetings of such
shareholders, boards of directors, or committees have been held for which
minutes have not been prepared and are not contained in such minute books.

 

Section 4.25     Disclosure.   To the Sellers’ Knowledge, none of this
Agreement, the financial statements referred to in Section 4.5 (including the
footnotes thereto), any Schedule, Exhibit or certificate delivered pursuant to
this Agreement or any document or statement in writing which has been supplied
to the Buyer Parties or their respective representatives by or on behalf of the
Sellers or the Business in connection with the transactions contemplated by this
Agreement, contains any untrue statement of a material fact, or omits any
statement of a material fact necessary to make the statements contained herein
or therein not misleading. To the Sellers’ Knowledge, there is no fact that
would have or would reasonably be expected to have, individually or in the
aggregate a Material Adverse Effect which has not been set out in this
Agreement, the financial statements referred to in Section 4.5 (including the
footnotes thereto) or any Schedule, Exhibit or certificate delivered pursuant to
this Agreement. True and complete copies of all agreements, instruments and
documents referred to in this Agreement, or described in any of the Schedules to
this Agreement, have been provided to the Buyer Parties.

 

48

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES

 

The Buyer Parties represent and warrant to the Sellers as follows:

 

Section 5.1      Organization.   Each of the Buyer Parties is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware. Each Buyer Party has all requisite corporate power and authority to
carry on its business as now conducted.

 

Section 5.2      Authorization.   Each Buyer Party has the requisite corporate
power and authority to execute and deliver this Agreement and the Buyer
Ancillary Documents and to perform its obligations hereunder and thereunder, and
to consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the Buyer Ancillary Documents,
and the consummation of the transactions contemplated hereby and thereby, have
been duly authorized by all requisite corporate action of each Buyer Party.

 

Section 5.3      Binding Agreement.   This Agreement and each of the Buyer
Ancillary Documents constitute the legal, valid and binding obligation of the
Buyer Parties, and each is enforceable against the applicable Buyer Party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium or other Laws affecting creditors’ rights
generally and the exercise of judicial discretion in accordance with general
equitable principles.

 

Section 5.4      No Conflict.   Neither the execution and delivery by the Buyer
Parties of this Agreement or the Buyer Ancillary Documents, the consummation of
the transactions contemplated hereby or thereby, nor the performance and
material compliance by the Buyer Parties with any of the provisions hereof or
thereof will, directly or indirectly contravene, conflict with or result in a
violation of (a) any provision of such Buyer Party’s certificate of
incorporation or bylaws, or any Laws to which such Buyer Party is subject, or by
which such Buyer Party may be bound or (b) give any Governmental Entity or other
Person the right to challenge the transactions contemplated by this Agreement or
the Buyer Ancillary Documents under any Law applicable to the Buyer. No consent,
release, waiver, authorization, approval, Order, License or declaration or
filing with, or notification to any Governmental Entity or other Person is
required on the part of the Buyer Parties in connection with the execution and
delivery of this Agreement or the Buyer Ancillary Documents or the material
compliance by the Buyer Parties with any of the provisions hereof or thereof, or
the consummation of the transactions contemplated hereby and thereby.

 

Section 5.5      Litigation.   There are no Legal Proceedings pending, or to the
actual knowledge of the Buyer, threatened against the Buyer Parties, that
question the validity of this Agreement or any of the Buyer Ancillary Documents,
or any action taken or to be taken by the Buyer Parties in connection with this
Agreement or any of the Buyer Ancillary Documents or that reasonably could be
expected to materially adversely affect the Buyer Parties’ ability to consummate
the transactions contemplated by this Agreement or the Buyer Ancillary
Documents. There are no Orders against the Buyer Parties that question the
validity of this Agreement or any of the Buyer Ancillary Documents, or any
action taken or to be taken by the Buyer Parties in connection with this
Agreement or any of the Buyer Ancillary Documents or that reasonably could be
expected to materially adversely affect the Buyer Parties’ ability to consummate
the transactions contemplated by this Agreement or the Buyer Ancillary Documents
to which it is a party.

 

Section 5.6      Financial Representation.   Buyer Parties have and will have
the financial resources to carry out the transactions contemplated herein,
including the payment of the Purchase Price and Margin Bonus Payment.

 

49

 

 

ARTICLE VI

COVENANTS

 

Section 6.1      Tax Matters.

 

(a)       Purchase Price Allocation. The Parties agree that the Purchase Price,
as adjusted pursuant to Exhibit L and Section 4.8, shall be allocated among the
Acquired Assets and the covenants set forth in the Restricted Covenant
Agreements in accordance with Code section 1060 and the Treasury Regulations
thereunder, as set forth on an allocation schedule prepared by the Buyer Parties
and made available to the Sellers by the Buyer Parties following the Closing.
Each Party shall file all Tax Returns (including IRS Form 8594) in a manner
consistent with such allocation and shall not take any position for Tax purposes
(whether in audits, Tax returns or otherwise) that is inconsistent with such
allocation unless required to do so by applicable Law.

 

(b)       Post-Closing Cooperation. To the extent relevant to the Acquired
Assets, the Buyer Parties and the Sellers shall (a) provide the other with such
assistance as may reasonably be requested in connection with the preparation of
any Tax Return and the conduct of any audit or examination by any taxing
authority or in connection with any judicial or administrative proceedings
relating to any Liability, and (b) provide the other with all records or other
information in such Party’s possession that may be reasonably requested in
connection with the preparation of any Tax Return or the conduct of any audit or
examination or other proceeding related to Taxes.

 

(c)       Property Tax Proration. All real and personal property Taxes (other
than Transfer Taxes) with respect to the Buyer Sub and Acquired Assets for the
year in which the Closing occurs (regardless of when such Taxes become due and
payable) will be prorated as of the Closing with the Sellers being liable for
such Taxes attributable to the days in the calendar year through the day before
the Closing Date and the Buyer Sub being liable for such Taxes attributable to
days in the calendar year including and after the Closing Date. Proration of
such Taxes shall be made on the basis of the most recent officially certified
Tax valuation and assessment for the Acquired Assets. If such valuation pertains
to a Tax period other than that in which the Closing occurs, such proration
shall be recalculated at such time as actual Tax bills for such period are
available and the Parties shall cooperate with each other in all respects in
connection with such recalculation and pay any sums due in consequence thereof
to the Party entitled to recover the same within 60 days after the issuance of
such actual Tax bills. For the avoidance of doubt, the Sellers shall be
responsible for all real and personal property Taxes with respect to the
Acquired Assets for calendar years prior to the calendar year in which the
Closing occurs, regardless of when such Taxes become due and payable.

 

(d)       Tax Clearance. The Sellers will cooperate with the Buyer Sub to timely
submit all information required by any Government Entity of any U.S. state or
local jurisdiction where any Seller is conducting business, to request a Tax
clearance certificate or Certificate of No Tax Due.

 

50

 

 

(e)       Transfer Taxes. All transfer, documentary, sales, use, stamp, filing,
recording, registration and other such similar Taxes and fees incurred in
connection with this Agreement, the Sellers Ancillary Documents and the
transactions contemplated hereby and thereby (the “Transfer Taxes”), shall be
borne one-half by the Buyer Sub and one-half by the Sellers. For the avoidance
of doubt, Transfer Taxes shall include sales tax associated with the change of
title on all vehicles. The Person required by applicable Law will timely file
all necessary Tax Returns and other documentation with respect to all such
Transfer Taxes and, if required by applicable Law, any other Party or Parties
will join in the execution of any such Tax Returns and other documentation (the
expense of which will be paid one-half by the Buyer Sub and one-half by the
Sellers). The Sellers and the Buyer Parties shall cooperate with one another in
filing any Tax Returns with respect to Transfer Taxes and obtaining any
available reductions, exemptions or waivers from any Transfer Taxes. For the
avoidance of doubt, Transfer Taxes shall not include Taxes imposed on or
measured by net income or gains.

 

Section 6.2      Publicity.   Neither the Sellers on the one hand, nor the Buyer
Parties or their Affiliates on the other hand, shall issue any press release or
public announcement relating to the subject matter of this Agreement or any
Ancillary Document without the prior written consent of the other, which
approval shall not be unreasonably withheld, provided that the Buyer Parties and
their Affiliates may make any public disclosure the Buyer Parties believe in
good faith is necessary, appropriate or required by applicable Law, including
pursuant to the Securities Exchange Act of 1934 or by the applicable rules of
any stock exchange on which either of the Buyer Parties or their Affiliates list
or trades any securities, in which case the Buyer Parties shall consult with and
use their commercially reasonable efforts to advise the Sellers prior to the
making of such disclosure.

 

Section 6.3      Confidentiality.   At all times from and after the Closing
Date, the Sellers shall, and shall cause their Affiliates to, keep secret and
retain in the strictest confidence, and not disclose or use for the benefit of
themselves or others, any Confidential Information with respect to (a) the
Business or Liabilities of the Sellers relating to the Business or (b) the
transactions contemplated by this Agreement or the Sellers Ancillary Documents.
In the event any Seller or any of the Sellers’ respective Affiliates are
requested or required (by oral request or written request for information or
documents in any Legal Proceeding, interrogatory, subpoena, civil investigative
demand or similar process) to disclose any Confidential Information described in
this Section 6.3, then the Sellers shall notify the Buyer Parties (if permitted
by law) promptly in writing of the request or requirement so that the Buyer
Parties may seek an appropriate protective order or waive compliance with this
Section 6.3. If, in the absence of a protective order or receipt of a waiver
hereunder, the Sellers or any of their Affiliates is, on the written advice of
counsel, compelled by Law to disclose any Confidential Information described in
this Section 6.3, then the Person so compelled may disclose such Confidential
Information, provided that such Person (a) has given the notice to the Buyer
Parties referenced herein and (b) cooperates, at the Buyer Parties’ request and
expense, with the Buyer Parties’ efforts to obtain an Order or other assurance
that confidential treatment will be accorded to such Confidential Information.
Nothing in this Agreement, however, will prohibit the Sellers from using or
disclosing Confidential Information: (x) to the Sellers’ shareholders, owners,
attorneys, accountants and financial advisors and as otherwise reasonably
necessary in order for the Sellers to comply with Tax reporting requirements
(y) as may be reasonably required to enforce or defend the terms of this
Agreement or any other agreement or instruments, or (z) in connection with
defending any action, proceeding, or governmental inquiry against the Sellers.
This Section 6.3 shall be deemed mutual and shall apply to the Buyer Parties
with respect to Sellers’ Confidential Information to the same extent as the
Sellers are bound with respect to Buyer Parties’ Confidential Information.

 

51

 

 

Section 6.4      Warranty Claims.   In relation to warranty work actually
performed by the Buyer Parties, the Buyer Parties shall be reimbursed, at their
election, from the Sellers or the Escrow Account for the reasonable costs of all
warranty work in respect of warranty claims made on a Customer Contract that
were greater than the warranty accrual included in the Audited Net Asset Amount
for the Customer Contract. Buyer Sub will perform such warranty work as
reasonably requested by the Sellers.

 

Section 6.5      Change of Name.   On the Closing Date, the Sellers shall cause
each Seller and MI to (a) amend its organizational documents and make, on an
expedited basis, all filings necessary to change its legal name to a name that
does not contain the word “Huen”, or any similar name (which legal name shall be
reasonably acceptable to such Seller or MI, as applicable), (b) withdraw all its
fictitious name filings and “doing business as” filings for any name that
contains any of the foregoing, and (c) provide the Buyer Parties with any
additional information, documents and materials that any Buyer Party may request
to evidence the filings described in (a) and (b). Notwithstanding the foregoing,
Sellers are entitled to continue to use the “Huen” name solely in connection
with carrying out Section 2.11, subject to Buyer Sub’s consent (not to be
unreasonably withheld).

 

Section 6.6      Insurance.   The Sellers shall (a) maintain (including payment
of all premiums and any co-insurance, self-insured retentions and deductibles)
the Insurance Policies through the terms and renewal dates of the Insurance
Policies, including coverage terms, conditions, endorsements and exclusions
substantially similar to those in effect prior to the Closing Date and shall
cause to be included as additional insured on the Insurance Policies the Buyer
Parties, (b) not cause or permit any assignment of the proceeds of the Insurance
Policies or change in beneficiary, and will not borrow against the Insurance
Policies, and (c) not replace the Insurance Policies with substitute policies or
make material changes to coverage terms, conditions or endorsements without the
written consent of the Buyer Parties, which the Buyer Parties may withhold in
their reasonable discretion. The Buyer Parties shall be responsible for payment
of deductibles on claims made for work completed or insurable events that occur
after the Closing Date. Any payments to the Buyer Parties or the Sellers under
the coverage provided under Section 6.6 shall be applied to the underlying
claims.

 

Section 6.7      Software Licenses.   Following the Closing, the Sellers shall
use their best efforts to take, or cause to be taken, all actions, and to do, or
cause to be done and cooperate with the Buyer Parties in order to do, all things
reasonably necessary, proper or advisable (subject to any applicable Laws) to
take all actions necessary to obtain any requisite approvals, authorizations,
consents, licenses, or waivers by any counterparty to a Software License to
permit the use by the Buyer Parties of the Software Licenses. Immediately upon
approval by a counterparty to a Software License, such Software License shall be
deemed transferred to the Buyer Sub. If, with respect to a Software License,
such approval, authorization, consent, license, or waiver is not received within
60 days after the Closing Date, the Sellers shall reimburse the Buyer Sub for
the current replacement cost of such Software License, such reimbursement to
occur within 70 days after the Closing Date, by payment to the Buyer from the
Escrow Account until the Escrow Amount is exhausted and thereafter any remaining
amounts shall be paid in cash by the Sellers, who shall be jointly and severally
liable for such payments.

 

52

 

 

Section 6.8      Bonds.   On the Closing Date, the Buyer and Buyer Sub shall be
added to the general indemnity agreement between Travelers Casualty and Surety
Company of America and Huen Electric, Inc., MI Investments, Inc., Huen New York,
Inc., Benson Electric, Inc., and Alliance Utility Construction, Inc. as a
co-indemnitor for the Bonds set forth on Schedule 6.8 for Bonds for Customer
Contracts that are in progress and Bonds necessary to conduct the Business.

 

Section 6.9     Multiemployer Pension Plan Liability.   If a Seller is assessed
with a partial or complete withdrawal from a Multiemployer Pension Plan
subsequent to the date of this Agreement, such assessments will be timely paid
by such Seller pursuant to the terms of the applicable payment schedule, until
the earlier of the date all scheduled payments have been made or the date such
assessment is vacated through a final arbitration decision. In the event any
Buyer Party or any of their respective Affiliates incurs any Liability to any
Multiemployer Pension Plan or any associated costs arising from the alleged
complete or partial withdrawal from a Multiemployer Pension Plan by a Seller,
the Sellers will promptly indemnify the Buyer Parties and their respective
Affiliates from and against any such Liabilities upon notice of such
Liabilities.

 

Section 6.10    Collective Bargaining.   Following the Closing, Buyer Sub shall
sign letters of assent with those International Brotherhood of Electrical
Workers’ local unions from which the Sellers are obtaining labor on the Closing
Date agreeing to the terms of those local unions’ collective bargaining
agreements.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.1      Survival of Obligations.   All of the representations and
warranties contained in this Agreement or in any of the Sellers Ancillary
Documents will survive and continue in full force and effect until 24 months
after the Closing Date, except that the representations and warranties contained
in (a) Section 4.1 (Organization and Qualification), Section 4.2
(Capitalization), Section 4.3 (No Conflict), Section 5.1 (Organization), Section
5.2 (Authorization), and Section 5.3 (Binding Agreement), will survive the
Closing and continue in force and effect for 20 years, and (b) Section 4.14
(Employee Benefit Plans), Section 4.17 (Taxes) and Section 4.20 (Environmental,
Health and Safety Matters) will survive the Closing and continue in force and
effect until such time as no claim can be brought, by 60 days following the
expiration of the statute of limitations (taking into account applicable
extensions), applicable to the subject matter of such representations and
warranties. All covenants or agreements contained in this Agreement or any of
the Sellers Ancillary Documents will survive the Closing for the period
specified herein or therein or if not so specified shall continue in full force
and effect for 20 years. Notwithstanding anything to the contrary in this
Section 7.1, any claims involving, in whole or in part, fraud (as such term is
defined under Delaware law) (collectively, the “Fraud Claims”) will survive for
20 years. Notwithstanding anything herein to the contrary, each representation
or warranty which is the subject of one or more claims asserted in writing prior
to the expiration of any applicable period set forth above will survive with
respect to such claim or claims asserted in writing until the final resolution
thereof.

 

53

 

 

Section 7.2      Indemnification by the Sellers.

 

(a)      Subject to the terms and conditions of this Article VII, the Sellers
shall, jointly and severally, reimburse, defend, indemnify and hold harmless the
Buyer Parties and their present and future Affiliates and their respective
directors, officers, employees and representatives (collectively, the “Buyer
Indemnified Parties”), for any given Loss resulting from, or that exist or arise
due to any of the following (the “Buyer Claims”):

 

(i)       any inaccuracy or breach of any representation or warranty of any of
the Sellers contained in this Agreement;

 

(ii)      any breach of or failure by any of the Sellers to perform or comply
with any covenant or agreement of such Persons contained in this Agreement or in
any Sellers Ancillary Document;

 

(iii)     the matters set forth on Schedule 7.2;

 

(iv)     any Liabilities arising out of or relating to the Sellers’ use or
occupation prior to the Closing of any parcel of real property, including any
Liabilities relating to the Sellers’ use or occupation prior to the Closing of
the Facilities;

 

(v)      the Excluded Assets;

 

(vi)     the Excluded Liabilities; and

 

(vii)    any claim by any Seller or any stockholder or optionholder of any
Seller, MI or any of their respective Affiliates arising out of any payment made
to or by or not made to or by any such Person (other than claims with respect to
a breach by a Buyer Party of its express payment obligations under this
Agreement) arising out of (A) any error or inaccuracy in the allocation of the
Purchase Price among the Sellers or the stockholders or optionholders of any
Seller, MI or any of their respective Affiliates, or the allocation of payments
or Liabilities among recipients of consideration paid by the Buyer Parties
pursuant to this Agreement or (B) the Allocation Agreement.

 

(b)       Notwithstanding anything to the contrary contained in this Agreement,
except for breaches of the Fundamental Representations, and in connection with
Fraud Claims, the Sellers’ maximum aggregate Liability for indemnification under
Section 7.2(a)(i) shall be capped at $7,062,304.

 

(c)       Any payment(s) to be made pursuant to this Section 7.2 shall be
released to the applicable Buyer Indemnified Party from the Escrow Account until
the Escrow Amount is exhausted and thereafter any remaining amounts shall be
paid in cash by the Sellers, or, at the election of the Buyer, offset against
the Margin Bonus Payment, if payable.

 

54

 

 

Section 7.3      Indemnification by the Buyer Parties.

 

(a)     Subject to the terms and conditions of this Article VII, the Buyer
Parties agree to reimburse, defend, indemnify and hold harmless the Sellers and
their present and future Affiliates and their respective heirs and
representatives (collectively, the “Seller Indemnified Parties”) from, against
and in respect of all Losses resulting from, or that exist or arise due to, any
of the following (collectively, “Seller Claims”):

 

(i)      any inaccuracy or breach of any representation or warranty of the Buyer
Parties;

 

(ii)     any breach of or failure by the Buyer Parties to perform or comply with
any covenant or agreement contained in this Agreement or in any Buyer Ancillary
Document;

 

(iii)    the Assumed Liabilities; and

 

(iv)    the operations of the Business or the ownership or use of the Acquired
Assets subsequent to the Closing.

 

(b)       Notwithstanding anything to the contrary contained in this Agreement,
except for breaches of the Buyer Parties’ representations in Section 5.1
(Organization), Section 5.2 (Authorization), and Section 5.3 (Binding
Agreement), and in connection with Fraud Claims, the Buyer Parties’ maximum,
aggregate Liability for indemnification under Section 7.3(a)(i), other than for
Fraud Claims, shall be capped at $7,062,304.

 

(c)       Any payment(s) to be made pursuant to this Section 7.3 shall be paid
in cash by the Buyers.

 

Section 7.4      Procedures for Indemnification.

 

(a)     In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement in respect of a written claim, suit or written
demand made by any Person against the Indemnified Party (a “Third Party Claim”),
such Indemnified Party must notify the indemnifying party (the “Indemnifying
Party”) in writing, and in reasonable detail, of the Third Party Claim and the
facts known by the Indemnified Party relating thereto as promptly as reasonably
possible after receipt by such Indemnified Party of notice of the Third Party
Claim; provided, however, that failure to give such notification on a timely
basis shall not affect the indemnification provided hereunder except to the
extent the Indemnifying Party shall have been actually prejudiced as a result of
such failure. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, within five Business Days after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
delivered by such Person to the Indemnified Party relating to the Third Party
Claim.

 

55

 

 

(b)      If the Indemnifying Party, subject to the limitations set forth in this
Article VII, has conceded liability to indemnify the Indemnified Party with
respect to all Losses relating to such Third Party Claim, then the Indemnifying
Party shall have 20 days after receipt of the Indemnified Party’s notice of a
given Third Party Claim to elect, at his, her or its option, to assume the
defense of any such Third Party Claim, in which case:

 

(i)       the attorneys’ fees, other professionals’ and experts’ fees and court
or arbitration costs incurred by the Indemnifying Party in connection with
defending such Third Party Claim shall be payable by such Indemnifying Party;

 

(ii)      the Indemnified Party shall not be entitled to be indemnified for any
costs or expenses incurred by the Indemnified Party in connection with the
defenses of such Third Party Claim following the Indemnifying Party’s assumption
of such defense, except for actual costs incurred in connection with the
Indemnifying Party’s requests for cooperation, which costs shall be reimbursed
by the Indemnifying Party;

 

(iii)     the Indemnified Party shall be entitled to monitor such defense at
his, her or its sole expense; and

 

(iv)     the Indemnified Party shall not enter into any agreement providing for
the settlement or compromise of such Third Party Claim or the consent to the
entry of a judgment with respect to such Third Party Claim without the prior
written consent of the Indemnifying Party, which consent may not be unreasonably
withheld.

 

If the Indemnifying Party does not give notice to the Indemnified Party of his,
her or its election to either assume or reject the defense of such Third Party
Claim within 20 days after receipt of notice of such Third Party Claim, the
Indemnifying Party shall be bound for all purposes by any determination made in
such Third Party Claim or any compromise or settlement effected by the
Indemnified Person.

 

(c)      If (i) the Indemnifying Party has not conceded liability to indemnify
the Indemnified Party with respect to all Losses relating to such Third Party
Claim, or (ii) if the Indemnifying Party elects not to defend such Third Party
Claim, then (A) the Indemnified Party shall diligently defend such Third Party
Claim, and (B) the Indemnified Party shall, subject to the limitations and
conditions set forth in this Article VII, be entitled to indemnification under
this Article VII in respect of such Third Party Claim, provided, however, that
the Indemnified Party shall have no right to seek indemnification under this
Article VII in respect of such Third Party Claim for any agreement providing for
the settlement or compromise of such Third Party Claim or the consent to the
entry of a judgment with respect to such Third Party Claim entered into without
the prior written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed).

 

56

 

 

(d)       If any Indemnified Party asserts the existence of a claim giving rise
to Losses (but excluding Third Party Claims), such Party shall give written
notice to the Indemnifying Party. Such written notice shall state that it is
being given pursuant to this Section 7.4, specify, in reasonable detail, the
nature and amount of the claim (to the extent they are capable of
determination). If such Indemnifying Party, within 60 days after receipt of such
notice by Indemnifying Party and Indemnifying Party’s attorney, shall not give
written notice to such Indemnified Party announcing such Indemnifying Party’s
intent to contest such assertion of such Indemnified Party, such assertion shall
be deemed accepted and the amount of such claim shall be deemed a valid claim
and constitute Losses for all purposes under this Article VII. If, however, such
Indemnifying Party contests such assertion of a claim by giving such written
notice to the Indemnified Party within said period, then the Parties shall act
in good faith to reach agreement regarding such claim. If litigation or
arbitration shall arise with respect to any such claim, the prevailing Party
shall be entitled to reimbursement of costs and expenses incurred in connection
with such litigation or arbitration (including reasonable attorneys’ fees and
expenses and investigation costs).

 

Section 7.5      Subrogation.   Upon making an indemnity payment pursuant to
this Agreement, the Indemnifying Party will, to the extent of such payment, be
subrogated to all rights of the Indemnified Party against any third party in
respect of the Losses to which the payment related. Without limiting the
generality of any other provision hereof, each such Indemnified Party and
Indemnifying Party shall duly execute upon request all instruments reasonably
necessary to evidence and perfect the above described subrogation rights.

 

Section 7.6      Exclusive Remedy; Ancillary Documents.   Except for (i)
injunctive relief as and to the extent provided for in this Agreement, (ii)
remedies specifically provided for under the Ancillary Documents, and (iii)
Fraud Claims, this Article VII shall be the sole and exclusive remedy of the
Parties for any breach of any representation, warranty or covenant contained
herein or in the Ancillary Documents or otherwise arising out of the
transactions contemplated hereby or thereby.

 

Section 7.7      Treatment of Indemnity Payments.   Any payment made pursuant to
this Article VII will be treated as an adjustment to the Purchase Price to the
extent permitted by Law, and the Parties shall make all necessary tax filings
consistent with such adjustment.

 

Section 7.8      Third Party Recoveries.   The amount of any Losses subject to
indemnification under this Article VII shall be calculated net of any third
party insurance and/or bond proceeds and other third party recoveries (including
through indemnification, counterclaim, reimbursement arrangement, contract or
otherwise) (“Third Party Recovery Sources”) actually received by the Indemnified
Party on account of such Losses, net of costs and expenses associated with
pursuing such insurance recoveries or other third party recoveries. The
Indemnified Party shall use commercially reasonable efforts to seek payment and
recovery from such Third Party Recovery Sources in connection with any Losses
for which it will seek indemnification from the Indemnifying Party.

 

57

 

 

Section 7.9      No Windfalls.   If an Indemnified Party receives any payment
under an applicable insurance policy or bond in respect of Losses for which such
Indemnified Party has been indemnified hereunder, or from any other Person or
other Third Party Recovery Sources alleged or found to be responsible for such
Losses, subsequent to receipt of an indemnification payment in respect of such
Losses, then such Indemnified Party shall promptly reimburse the Indemnifying
Party for any payment made by such Indemnifying Party in connection with
providing such indemnification payment up to the lesser of (i) the amount
received by the Indemnified Party from such insurance policy or other Person or
other Third Party Recovery Sources in respect of such Losses, net of any
reasonable out of pocket expenses incurred by the Indemnified Party in
collecting such amount, and (ii) the excess, if any, of the total amount
received in respect of such Losses from such insurance policy or bond or other
Person and from the indemnification payment from the Indemnifying Party over the
sum of the total amount of such Losses suffered by the Indemnified Party and the
expenses incurred by the Indemnified Party in collecting such amounts.

 

Section 7.10      Materiality.   For all purposes of this Article VII, any
inaccuracy or breach of the representations and warranties contained in this
Agreement and the amount of Losses resulting therefrom shall be determined
without references to the terms “material,” “materially,” “Material Adverse
Effect,” “material adverse effect” or other similar qualifications as to
materiality, and any dollar thresholds, in each case contained or incorporated
in any such representation or warranty.

 

Section 7.11      Waiver of Certain Damages.   In no event shall any
Indemnifying Party be liable to any Indemnified Party for any punitive or
special damages.

 

Section 7.12      Mitigation.   The Indemnified Parties shall take commercially
reasonable efforts to mitigate and minimize the amount of any Losses for which
it will seek indemnification.

 

Section 7.13      Basket.

 

(a)       No Buyer Indemnified Party will be entitled to recover for Losses
under Section 7.2(a)(i) unless the aggregate amount of Losses with respect to
all claims exceeds $75,000, in which event the Seller Parties shall be liable
for all Losses from “dollar one.”

 

(b)       No Seller Indemnified Party will be entitled to recover for Losses
under Section 7.3(a)(i) unless the aggregate amount of Losses with respect to
all claims exceeds $75,000, in which event the Buyer Parties shall be liable for
all Losses from “dollar one.”

 

Section 7.14      Additional Limitations.

 

(a)       Notwithstanding any other provision contained in this Agreement or
otherwise, the Sellers’ maximum aggregate liability for any and all Buyer Claims
shall not exceed $7,062,304, except in the case of Fraud Claims and/or a breach
of the Fundamental Representations.

 

(b)       Notwithstanding any other provision contained in this Agreement or
otherwise, the Buyer Parties’ maximum aggregate liability for any and all Seller
Claims shall not exceed $7,062,304, except in the case of Fraud Claims, a breach
of Sections 5.1, 5.2 and 5.3 and/or a failure to pay the agreed upon Purchase
Price and/or the agreed upon Margin Bonus Payment.

 

58

 

 

Section 7.15      No Double Recovery.   For purposes of this Article VII, (i)
the Buyer Indemnified Parties will be treated as a “single” party and together
will only be entitled to recover “one time” in connection with any Buyer Claim,
and (ii) Seller Indemnified Parties will be treated as a “single” party and
together will only be entitled to recover “one time” in connection with any
Seller Claim. For purposes of this Article VII, each Seller will be treated as a
“single” party and together will only be liable “one time” in connection with
any Buyer Claim.

 

Section 7.16      Net of Taxes.   The amount of indemnification claims hereunder
will be net of any tax benefits realized within three (3) taxable years by the
Indemnified Party in connection with such claims.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1      Transaction Expenses.   Except as otherwise expressly set forth
elsewhere in this Agreement, all costs and expenses related to this Agreement,
the Ancillary Documents and the transactions contemplated hereby and thereby
will be the obligation of the Party incurring such expenses.

 

Section 8.2      Notices.   Any notice, request, instruction or other document
to be given hereunder shall be sent in writing and delivered personally, sent by
reputable, overnight courier service (charges paid by sender), or by email,
according to the instructions set forth below. Such notices will be deemed
given: at the time delivered by hand, if personally delivered; on the day of
delivery if during normal business hours (or on the following Business Day if
not sent during normal business hours), if sent by reputable, overnight courier
service; and at the time when receipt is acknowledged by the recipient Party if
sent by email during normal business hours (or on the following Business Day if
not sent during normal business hours).

 

If to a Buyer Party, to:     MYR Group Inc.   Corporate Office   1701 Golf Road
– Suite 3-1012   Rolling Meadows, IL  60008-4210   Attention:  Betty R. Johnson
  Email: BJohnson@myrgroup.com     with copies (which will   not constitute
notice) to: MYR Group Inc.   Corporate Office   1701 Golf Road – Suite 3-1012  
Rolling Meadows, IL  60008-4210   Attention:  Gary B. Engen   Email:
GEngen@myrgroup.com

 

59

 

 

  and       Jones Day   77 West Wacker Drive   Chicago, IL  60601-1692  
Telephone:  (312) 269-4235   Attention:  Ismail H. Alsheik   Email:
ialsheik@jonesday.com     If to any Seller: Huen Electric, Inc,   1801 West 16th
Street   Broadview, IL 60155   Telephone:  (708) 343-5511   Attn:  Jack W.
Dougherty P.E.   Email:  jack@huenelectric.com     with a copy (which will   not
constitute notice) to: Burke, Warren, MacKay & Serritella   330 N. Wabash
Avenue, 21st Floor   Chicago, IL 60611   Telephone:  (312) 840-7090  
Attn:  Patrick J. Bruks   Email:  pbruks@burkelaw.com

 

or to such other address or to the attention of such other Party that the
recipient Party has specified by prior written notice to the sending Party in
accordance with the preceding.

 

Section 8.3      Headings.   The headings of the Sections of this Agreement are
for convenience only and in no way modify, interpret or construe the meaning of
specific provisions of this Agreement.

 

Section 8.4      Severability.   In case any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired. If the final judgment of
a court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, illegal or unenforceable, the Parties agree that
the court making such determination will have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, illegal or unenforceable term or
provision with a term or provision that is valid, legal and enforceable and that
comes closest to expressing the intention of the invalid, illegal or
unenforceable term or provision.

 

60

 

 

Section 8.5      No Third Party Beneficiaries.   Except for the Buyer
Indemnified Parties and the Seller Indemnified Parties and as provided in
Article VII, this Agreement does not and will not confer any rights or remedies
upon any Person other than the Parties and their respective successors and
permitted assigns.

 

Section 8.6      Waivers.   No waiver by any Party of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

 

Section 8.7      Incorporation of Exhibits.   If the provisions of any Exhibit
to this Agreement or any Ancillary Document are inconsistent with the provisions
of this Agreement, the provisions of this Agreement will prevail unless
otherwise expressly provided in such Exhibit or Ancillary Document. The annexes,
exhibits and disclosure schedules appended to this Agreement or to be attached
hereafter are hereby incorporated as integral parts of this Agreement.

 

Section 8.8      Specific Performance.   Irreparable damage would occur in the
event that any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached. Each Party
agrees that, in the event of any breach or threatened breach by any other Party
of any covenant or obligation contained in this Agreement, the non-breaching
Party shall be entitled (in addition to any other remedy that may be available
to it pursuant to this Agreement) to seek and obtain (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation and (b) an injunction restraining such breach or threatened
breach.

 

Section 8.9      Counterparts.   This Agreement may be executed in one or more
counterparts each of which will be deemed an original but all of which will
constitute one and the same instrument. PDFs or other electronic copies of
signatures will be deemed to be originals.

 

Section 8.10      Further Assurances.   Following the Closing, subject to the
terms and conditions of this Agreement, if any further action is necessary in
order to carry out the purposes of this Agreement, each of the Parties shall
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party may reasonably request (at the
sole cost and expense of the requesting Party).

 

Section 8.11      Amendment; Successors and Assigns.   This Agreement may be
amended only by the execution and delivery of a written instrument by or on
behalf of each Party. Neither this Agreement nor any of the rights, interests or
obligations provided by this Agreement shall be transferred or assigned by any
of the Parties hereto (whether by operation of Law or otherwise) without the
prior written consent of the other Parties; provided, however, that the Buyer
Parties may, without the prior written consent of any other Party to this
Agreement, assign any or all of their rights or obligations under this Agreement
or any of the Ancillary Documents to one or more of their Affiliates; provided,
further, however, that in any such case the Buyer Parties will remain
responsible for the performance of all of its obligations hereunder. Subject to
the preceding sentence, this Agreement will be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

 

61

 

 

 

Section 8.12      Entire Agreement; Schedules.   This Agreement, the disclosure
schedules, the Exhibits, and the Ancillary Documents collectively constitute the
entire agreement among the Parties and supersede any prior and contemporaneous
understandings, agreements or representations by or among the Parties (or any of
their respective Affiliates), written or oral, that may have related in any way
to the subject matter hereof or thereof. Any item disclosed in a disclosure
schedule with respect to a particular section of this Agreement shall be deemed
to have been disclosed with respect to every other applicable section of this
Agreement if the relevance of such disclosure to the other section is readily
apparent or may be reasonably inferred upon a reading of such disclosure. The
specification of any dollar amount in the representations or warranties
contained in this Agreement or the inclusion of any specific item in the
disclosure schedules is not intended to imply that such amount, or higher or
lower amounts, or the items so included or other items, are or are not material,
and no party shall use the fact of the setting of such amounts or the inclusion
of any such item in any dispute or controversy as to whether any obligation,
items or matter not described herein or included in the disclosure schedules is
or is not material for purposes of this Agreement.

 

Section 8.13      Construction.   Any reference in this Agreement to $ will mean
U.S. dollars. As used in this Agreement, the words “include” and “including,”
and variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.” Except as
otherwise indicated, all references in this Agreement to “Sections” and
“Exhibits” are intended to refer to Sections and Exhibits to this Agreement. As
used in this Agreement, the terms “hereof,” “hereunder,” “herein” and words of
similar import will refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “any” will be deemed to mean “any and
all.” Each Party hereto has participated in the drafting of this Agreement,
which each Party acknowledges is the result of extensive negotiations between
the Parties, and consequently, this Agreement will be interpreted without
reference to any rule or precept of Law to the effect that any ambiguity in a
document be construed against the drafter.

 

Section 8.14      Governing Law.   This Agreement, and any other claims that
arise out of or result from the transactions contemplated hereby, will be
governed by and construed in accordance with the Laws of the State of Delaware,
without giving effect to any Law or rule that would cause the Laws of any
jurisdiction other than the State of Delaware to be applied.

 

62

 

 

Section 8.15      Consent to Jurisdiction.   The state courts of the State of
Delaware will have exclusive jurisdiction over all disputes among the Parties,
whether at law or in equity, based upon, arising out of or relating to this
Agreement and the agreements, instruments and documents contemplated hereby or
the facts and circumstances leading to its execution and delivery, whether in
contract, tort or otherwise. Each of the Parties irrevocably consents to and
agrees to submit to the exclusive jurisdiction of such courts, agrees that
process may be served upon them in any manner authorized by the Laws of the
State of Delaware, and hereby waives, and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable Law, any claim that
(a) such Party is not personally subject to the jurisdiction of such courts,
(b) such Party and such Party’s property is immune from any legal process issued
by such courts or (c) any litigation commenced in such courts is brought in an
inconvenient forum. THE PARTIES IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS
OUTSIDE THE TERRITORIAL JURISDICTION OF THE COURTS REFERRED TO IN THIS SECTION
8.15 IN ANY ACTION OR PROCEEDING UNDER OR RELATING TO THIS AGREEMENT OR THE
FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION AND DELIVERY BY MAILING COPIES
THEREOF BY REGISTERED UNITED STATES MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS ADDRESS AS SPECIFIED IN OR PURSUANT TO SECTION 8.2. HOWEVER,
THE FOREGOING WILL NOT LIMIT THE RIGHT OF A PARTY TO EFFECT SERVICE OF PROCESS
ON ANY OTHER PARTY BY ANY OTHER LEGALLY AVAILABLE METHOD. EACH OF THE PARTIES
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

Section 8.16      Sellers' Representatives. Sellers will enter into a Sellers’
representative agreement as contemplated by Section 3.2(t) whereby the Sellers
will appoint certain individuals to act as agent and attorney-in-fact, for each
Seller with full power of substitution to act in the name, place and stead of
such Sellers with respect to the transactions contemplated by this Agreement and
to act on behalf of Sellers with respect to all matters relating to this
Agreement, including in considering, asserting and certifying the amount of any
indemnification hereunder, in communicating with Buyer and Buyer Sub, in giving
and receiving all notices and communications to be given or received under this
Agreement, in bringing or defending any claim or action on behalf of Sellers to
enforce their rights under this Agreement, in making disbursements under the
Escrow Agreement and in connection with the transactions contemplated hereby, in
performing all acts required or permitted to be performed by Sellers under this
Agreement, and to do or refrain from doing any further act on behalf of any
Seller which Sellers' Representatives deem necessary or appropriate in their
sole discretion relating to the subject matter of this Agreement as fully and
completely as such Sellers could do if personally present. Unless and until the
Buyer and Buyer Sub receives written notice to the contrary signed by all of the
Sellers, the Buyer and Buyer Sub may and shall rely on the actions and
directions of the majority of Sellers’ Representatives as though such actions
were taken and such directions given by the Sellers themselves.

 

Section 8.17      Existing Employee Bonus Plan.   Buyer and Buyer Sub shall
acknowledge or agree as follows: (i) Seller has in place certain existing
employee bonus plans; (ii) Buyer Sub will adopt and put in place new employee
bonus plans on materially similar terms as the existing employee bonus plans,
which will be administered at the discretion of the Board and remain in effect
through at least December 31, 2023, provided that such new employee bonus plans
will not include granting of equity of any kind in the Buyer or the Buyer Sub;
and (iii) any amounts arising from payments under such new employee bonus plans
shall be paid by Buyer Sub as a compensation expense of Buyer Sub and included
in the calculations under Sections 2.6, 2.7 and 2.8.

 

63

 

 

Section 8.18      Employees and Benefit Matters.   The employees of Sellers
related to the Business including those individuals set forth on Schedule 8.18
(the “Offered Employees”) will cease their employment status with the Sellers as
of the Closing and simultaneously therewith Buyer Sub shall offer employment to
and hire the Offered Employees upon terms and conditions that are at least as
favorable in the aggregate as the terms and conditions provided to the Offered
Employees by the Sellers immediately prior to Closing.

 

Section 8.19      Excluded Contracts.   At Sellers’ request, Buyer Sub shall
timely perform the Sellers’ remaining obligations under the Excluded Contracts
(including completing “punch list” items). Buyer Sub shall use commercially
reasonable efforts to perform the Sellers’ remaining obligations according to
industry standards and according to any applicable specifications. Sellers shall
reimburse Buyer Sub for the Buyer Sub’s reasonable costs and expenses incurred
by or in connection with performing the Sellers’ obligations under the Excluded
Contracts payable within ten (10) days of delivery of invoice to Sellers.
Sellers shall be entitled to all payments and other benefits under the Excluded
Contracts.

 

[Signature Page Follows]

 

64

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement as of the date first above written.

 

MYR Group Inc.

 

By: /s/ Richard Swartz   Name: Richard Swartz   Title: President and Chief
Executive Officer  

 

1891 Investment Company

 

By: /s/ Don Egan   Name: Don Egan   Title: President  

 

Huen Electric, Inc.

 

By: /s/ John W. Dougherty   Name: Jack Dougherty   Title: Chief Executive
Officer  

 

Huen Electric New Jersey Inc.

 

By: /s/ Nicholas E. Sambucci   Name: Nicholas E. Sambucci   Title: President  

 

Huen New York, Inc.

 

By: /s/ Donald Colvin   Name: Donald Colvin   Title: President  

 

 

